       Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 1 of 89




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


DEFENSE DISTRIBUTED and                              §   Case No. 1:18-CV-637
SECOND AMENDMENT FOUNDATION, INC.,                   §
                                                     §
                   Plaintiffs,                       §
                                                     §
                   v.                                §
                                                     §
UNITED STATES DEPARTMENT OF STATE,                   §   PLAINTIFFS’ SECOND
MICHAEL R. POMPEO, in his official capacity as       §   AMENDED COMPLAINT
Secretary of State; DIRECTORIATE OF DEFENSE          §
TRADE CONTROLS; MIKE MILLER, in his official         §
capacity as Acting Deputy Assistant Secretary of     §
Defense Trade Controls; SARAH HEIDEMA, in her        §
official capacity as Director of Policy, Office of   §
Defense Trade Controls Policy,                       §
                                                     §
and                                                  §
                                                     §
GURBIR GREWAL, Attorney General of the               §
State of New Jersey                                  §
                                                     §
                  Defendants.                        §
___________________________________________
            Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 2 of 89




                                                        Table of Contents

I.     Introduction ......................................................................................................................... 4
II.    Parties.................................................................................................................................. 5
       A.         Defense Distributed ................................................................................................ 5
       B.         Second Amendment Foundation, Inc. ..................................................................... 5
       C.         The State Department ............................................................................................. 6
       D.         Gurbir Grewal ......................................................................................................... 7
III.   Subject Matter Jurisdiction ................................................................................................. 7
IV.    Venue .................................................................................................................................. 8
V.     Permissive Joinder .............................................................................................................. 9
VI.    Facts .................................................................................................................................. 10
       A.         Digital Firearms Information is Speech. ............................................................... 10
       B.         Defense Distributed’s Digital Firearms Information Publications. ...................... 12
                  1.          Defense Distributed’s 2012–2013 Publications. ....................................... 14
                  2.          Defense Distributed’s July 2018 Publications. ......................................... 15
                  3.          Defense Distributed’s August–November 2018 Publications. ................. 16
                  4.          Defense Distributed’s 2020-Present Publications. .................................... 17
                  5.          Published files will always remain online. ............................................... 18
                  6.          Defense Distributed’s Future Publications. .............................................. 18
       C.         The State Department’s International Traffic in Arms Regulations. .................... 19
       D.         Defense Distributed I: Litigation .......................................................................... 21
       E.         Defense Distributed I: Settlement Agreement ...................................................... 24
       F.         Settlement Agreement Fulfillment Begins............................................................ 28
       G.         The State Department Stopped Fulfilling the Settlement Agreement .................. 30
                  1.          The State Department disavowed the license. .......................................... 34
                  2.          After disavowal, the State Department refused to supply a license. ......... 35
                  3.          The State Department disavowed the Temporary Modification. .............. 36
                  4.          After disavowal, the State Department refused to supply a Temporary
                              Modification.............................................................................................. 36
                  5.          The State Department failed to supply the required regulatory changes. . 37
       H.         Grewal Censors Defense Distributed .................................................................... 38
                  1.          Grewal Engages in Civil Censorship ........................................................ 38
                  2.          Grewal Engages in Criminal Censorship .................................................. 40
       I.         Irreparable Harm ................................................................................................... 45


                                                                     ii
             Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 3 of 89




                  1.         The State Department’s illegal conduct causes irreparable harm. ............ 45
                  2.         Grewal’s illegal conduct causes irreparable harm. ................................... 47
VII.    Causes of Action Against the State Department ............................................................... 49
        A.        Count One: APA § 706(2)(A). .............................................................................. 49
        B.        Count Two: APA § 706(2)(B). ............................................................................. 52
        C.        Count Three: APA § 706(2)(C). .......................................................................... 53
        D.        Count Four: APA § 706(2)(D). ............................................................................ 56
        E.        Count Five: Breach of contract. ........................................................................... 58
        F.        Count Six: Freedom of Speech and of the Press ................................................... 60
        G.        Count Seven: Right to Keep and Bear Arms ........................................................ 64
        H.        Count Eight: Due Process ..................................................................................... 67
VIII.   Causes of Action Against Grewal. .................................................................................... 70
        A.        Count Nine: 42 U.S.C. § 1983—Freedom of Speech and of the Press................. 71
        B.        Count Ten: 42 U.S.C. § 1983—Right to Keep and Bear Arms ............................ 73
        C.        Count Eleven: 42 U.S.C. § 1983—Equal Protection ............................................ 74
        D.        Count Twelve: 42 U.S.C. § 1983—Due Process .................................................. 75
        E.        Count Thirteen: 42 U.S.C. § 1983—Commerce Clause ....................................... 76
        F.        Count Fourteen: 42 U.S.C. § 1983—Arms Export Control Act ........................... 78
        G.        Count Fifteen: 42 U.S.C. § 1983—Communications Decency Act ..................... 79
        H.        Count Sixteen: Tortious Interference with the Settlement Agreement ................. 80
        I.        Count Seventeen: Tortious Interference with Existing Contracts......................... 81
IX.     Requests for Relief............................................................................................................ 82
        A.        Defense Distributed and SAF should prevail against the State Department. ....... 82
        B.        Defense Distributed and SAF should prevail against Grewal. ............................. 85




                                                                 iii
         Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 4 of 89




I.     Introduction

       1.      This case concerns extraordinarily important questions of free speech regarding the

First Amendment right to speak about the Second Amendment. Defense Distributed and the

Second Amendment Foundation are peaceful, law-abiding organizations committed to preserving,

protecting, and promoting America’s individual right to keep and bear Arms in both traditional

and modern contexts. At stake now is the modern right to speak about the Second Amendment

by sharing computer files with digital firearms information. Even though federal free speech laws

protect this freedom with full force, both the United States Department of State and the New Jersey

Attorney General are breaking the law multiple times over with unprecedented acts of censorship.

       2.      The State Department can never abridge the freedom of speech—especially where,

as here, the State Department made a legally-enforceable contract to protect Defense Distributed

and the Second Amendment Foundation’s right to engage in the speech at issue by performing a

series of administrative obligations. But instead of performing those critical protective obligations,

the State Department violated administrative law in failing to comply. Hence, Defense Distributed

and the Second Amendment Foundation sue the State Department to halt this wrongdoing and

obtain remedies due to them under the Administrative Procedure Act and other federal law.

       3.      Meanwhile, New Jersey’s Attorney General is abridging Defense Distributed and

the Second Amendment Foundation’s freedom of speech as well. He denies the right to share

digital firearms information because he cannot stand to let people speak out in favor of the Second

Amendment. Through a torrent of civil and criminal enforcement actions, Grewal has punished

and threatens to continue punishing Defense Distributed and the Second Amendment Foundation’s

members for exercising their right to speak freely about firearms. Hence, Defense Distributed and

the Second Amendment Foundation sue Grewal to halt his censorship under 42 U.S.C. § 1983.
         Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 5 of 89




II.     Parties

        A.        Defense Distributed

        4.        Plaintiff Defense Distributed is a private business corporation that is headquartered

and has its principal place of business in Austin, Texas. It did so at all relevant times in the past.

        5.        Currently and at all relevant times in the past, most of Defense Distributed’s

activities, including research, design, development, manufacturing, and publishing occurred in and

around Austin.

        6.        Currently and at all relevant times in the past, all of Defense Distributed’s

employees lived in or near Austin.

        7.        Currently and at all relevant times in the past, a public library that displayed

Defense Distributed’s publications from time to time has been in Austin, Texas.

        8.        Cody Wilson founded Defense Distributed.

        9.        Cody Wilson serves as Defense Distributed’s Director.

        B.        Second Amendment Foundation, Inc.

        10.       Plaintiff Second Amendment Foundation, Inc. (“SAF”) is a non-profit membership

organization incorporated under the laws of the State of Washington. SAF’s principal place of

business is in Bellevue, Washington.

        11.       SAF promotes the right to keep and bear arms by supporting education, research,

publications, and legal efforts about the Constitution’s right to privately own and possess firearms

and the consequences of gun control. Some SAF members seek to receive the computer files that

Defense Distributed seeks to publish, and some SAF members seek to share their own computer

files by utilizing Defense Distributed’s facilities. These SAF members seek to exchange this

information because of its technical, scientific, artistic, and political value.



                                                5
           Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 6 of 89




          12.    SAF brings this action on behalf of itself. SAF also brings this action on behalf

of its members because at least one of its members would have standing to sue in his own right,

the interests the suit seeks to vindicate are germane to the SAF’s purpose, and neither the claim

asserted nor the relief requested requires the participation of individual members in the lawsuit.

          C.    The State Department

          13.   Defendant the United States Department of State is, and was at all relevant times,

an executive department of the United States subject to the Administrative Procedure Act

(“APA”). See 5 U.S.C. § 551(1). The United States Department of State is located at 2201 C

Street, Northwest, Washington, District of Columbia 20520.

          14.   Defendant Michael R. Pompeo is United States Secretary of State. He is sued in

his official capacity. In that capacity, he oversees the United States Department of State, its Bureau

of Political Military Affairs, and its Directorate of Defense Trade Controls. He is responsible for

the federal conduct that is the subject of this action and for the related acts and omissions alleged

herein.

          15.   Defendant Directorate of Defense Trade Controls is, and was at all relevant times,

a component of the United States Department of State’s Bureau of Political Military Affairs subject

to the APA. See 5 U.S.C. § 551(1). The Directorate of Defense Trade Controls is located at SA-1

Columbia Plaza, 2401 E Street Northwest, Washington, District of Columbia 20037.

          16.   Defendant Mike Miller is the United States Department of State’s Deputy Assistant

Secretary of State for Defense Trade in the Bureau of Political-Military Affairs (PM). He is sued

in his official capacity. In that capacity, he is responsible for the federal conduct that is the subject

of this action and for the related acts and omissions alleged herein.




                                               6
         Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 7 of 89




        17.     Defendant Sarah Heidema is the Director of the Office of Defense Trade Controls

Policy within the Directorate of Defense Trade Controls. She is sued in her official capacity. In

that capacity, she is responsible for the conduct that is the subject of this action and for the related

acts and omissions alleged herein.

        D.      Gurbir Grewal

        18.     Defendant Gurbir Grewal is the New Jersey Attorney General. In that capacity, he

is responsible for all of the New Jersey civil and criminal enforcement efforts at issue. He is sued

for declaratory and injunctive relief in his official capacity. Grewal’s counsel expressly consented

to the Plaintiffs’ submission of a second amended complaint updating the claims against him.

III.    Subject Matter Jurisdiction

        19.     28 U.S.C. § 1331 supplies the Court with original federal question jurisdiction over

this action because it arises under the Constitution and laws of the United States.

        20.     28 U.S.C. § 1332 supplies the Court with original diversity jurisdiction over this

action because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest

and costs, and is between citizens of different States.

        21.     28 U.S.C. § 1343 supplies the Court with original federal question jurisdiction over

this action because it is an action to redress the deprivation, under color of state law, of rights,

privileges, and immunities secured by the Constitution and statutes providing for equal rights of

citizens or of all persons within the jurisdiction of the United States.

        22.     28 U.S.C. § 1367 supplies the Court with supplemental subject-matter jurisdiction

over the action’s state-law claims because the state-law claims are so related to claims in the action

within the Court’s original jurisdiction that they form part of the same case or controversy under

Article III of the United States Constitution. The action’s state-law claims do not raise novel or



                                               7
         Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 8 of 89




complex issues of state law. The action’s state-law claims do not substantially predominate over

the claim or claims over which the district court has original jurisdiction.

       23.     This action seeks declaratory, injunctive, and other relief pursuant to the

Constitution of the United States of America, 5 U.S.C. § 702, 5 U.S.C. § 705, 5 U.S.C. § 706, 28

U.S.C. § 1651(a), 28 U.S.C. § 2201, 28 U.S.C. § 2202, 42 U.S.C. § 1983, and 42 U.S.C. § 1988.

       24.     There exists an active, justiciable controversy amongst the parties about whether

the State Department complied with the Settlement Agreement attached to this complaint as

Exhibit A. Declaratory relief will resolve this controversy and eliminate the burden imposed on

Plaintiffs’ stemming therefrom.

       25.     There exists an active, justiciable controversy amongst the parties about what the

Settlement Agreement attached to this complaint as Exhibit A still requires of the State

Department. Declaratory relief will resolve this controversy and eliminate the burden imposed on

Plaintiffs stemming therefrom.

       26.     There exists an active, justiciable controversy amongst the parties about whether

Grewal’s civil and criminal censorship actions violate Defense Distributed and SAF’s rights under

the Constitution and other federal laws. Declaratory relief will resolve this controversy and

eliminate the burden imposed on Plaintiffs stemming therefrom.

IV.    Venue

       27.     This Court constitutes a proper venue for this action because a substantial part of

the events or omissions giving rise to the claims occurred here. See 28 U.S.C. § 1391(e)(1)(B).

       28.     This Court constitutes a proper venue for this action because a substantial part of

the property that is subject of the action is situated here. See 28 U.S.C. § 1391(b)(2).




                                              8
         Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 9 of 89




       29.       This Court constitutes a proper venue for this action because this is an action against

officers and agencies of the United States, a plaintiff resides in this judicial district, and a

substantial part of the events or omissions giving rise to the claims occurred here. See 28 U.S.C.

§ 1391(e)(1)(B).

       30.       This Court constitutes a proper venue for this action because this is an action against

officers and agencies of the United States, a plaintiff resides in this judicial district, and a

substantial part of the property that is subject of the action is situated here. See 28 U.S.C.

§ 1391(e)(1)(C).

       31.       This Court constitutes a proper venue for this action because this is an action against

officers and agencies of the United States, a plaintiff resides in this judicial district, and no real

property is involved in the action. See 28 U.S.C. § 1391(e)(1)(C).

       32.       This action arises from actions that the State Department took and intends to take

against Defense Distributed’s activities in Austin, Texas and Defense Distributed’s property in

Austin, Texas.

       33.       This action arises from actions that Grewal took and intends to take against Defense

Distributed’s activities in Austin, Texas and Defense Distributed’s property in Austin, Texas. See

Def. Distributed v. Grewal, 971 F.3d 485 (5th Cir. 2020).

V.     Permissive Joinder

       34.       Grewal and the State Department can be permissively joined as defendants in this

action because the claims against them are with respect to or arising out of the same transaction,

occurrence, or series of transactions or occurrences. See Fed. R. Civ. P. 20(a)(2)(A). The common

transactions and/or occurrences include but are not limited to the execution, temporary fulfillment,

temporary enjoyment, and violation of the Settlement Agreement described infra Part V.E-H.



                                               9
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 10 of 89




       35.     Grewal and the State Department can be permissively joined as defendants in this

action because questions of law and/or fact common to all defendants will arise in the action. See

Fed. R. Civ. P. 20(a)(2)(B). The common questions include but are not limited to (1) whether the

publications at issue qualify speech for purposes of federal free speech law, (2) if so, which species

of constitutional scrutiny applies to government actions implicating that speech, and (3) whether

anything about the nature of the speech warrants elevated or lowered scrutiny.

VI.    Facts

       A.      Digital Firearms Information is Speech.

       36.     This action concerns digital firearms information. Digital firearms information is

“digital” because it exists in the form of coded computer files, as opposed to analog media like

printed books. It is “information” because it conveys knowledge without advocating action. It

pertains to both entire firearms and individual firearm components, and addresses their physical

properties, production methods, and uses.

       37.     Digital firearms information exists in a wide variety of computer file formats.

Common formats include portable document format (.pdf) files, DWG (.dwg) files, Standard for

the Exchange of Product Data (“STEP”) (.stp) files, stereolithography (.stl) files, Initial Graphics

Exchange Specification (.igs) files, SoLiDworks PaRT (.sldprt) files, and SketchUp (.skp) files, as

well as plain text (.txt) files with notes, instructions, and comments.

       38.     Digital firearms information includes, but is not limited to, what authorities refer to

as “Computer Aided Design files” or “CAD files.”            See, e.g., Control of Firearms, Guns,

Ammunition and Related Articles the President Determines No Longer Warrant Control Under the

United States Munitions List (USML), 85 Fed. Reg. 4136, 4140-42, 4172 (Jan. 23, 2020). CAD

files are used primarily for abstract design. Users with the requisite computer hardware, software,



                                             10
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 11 of 89




and expertise can employ CAD files to construct and manipulate complex two- and

three-dimensional digital models of physical objects. These models serve a wide variety of

important purposes apart from object fabrication. Examples include the computerized study of

object properties, rendition of object images for product visualization, and parametric modeling of

object families.    According to authorities, CAD files are not ready for insertion into

object-producing equipment such as computer numerically controlled machine tools and additive

manufacturing equipment (e.g., 3D printers). See, e.g., id.

       39.     Digital firearms information also includes, but is not limited to, what authorities

refer to as “Computer Aided Manufacturing files” or “CAM files.” See, e.g., Control of Firearms,

Guns, Ammunition and Related Articles the President Determines No Longer Warrant Control

Under the United States Munitions List (USML), 85 Fed. Reg. 4136, 4140-42, 4172 (Jan. 23,

2020). Like CAD files, CAM files can be used to construct and manipulate the digital two- and

three-dimensional models of physical objects that serve design purposes apart from production.

According to authorities, unlike CAD files, CAM files are ready for insertion into object-producing

equipment such as computer numerically controlled machine tools and additive manufacturing

equipment (e.g., 3D printers). See, e.g., id.

       40.     With respect to 3D-printing processes in particular, CAD files and CAM files do

not produce anything automatically. They are not functional software. They do not self-execute.

They are mere information stores. To fabricate an object as designed in a CAD or CAM file, a

user must know how and choose to orchestrate a process involving substantial additional software

(to interpret and implement the files into the motions of a 3D print head), substantial additional

hardware (e.g., the computer running the software, the 3D printer), substantial physical labor,

substantial amounts of time, and the requisite raw materials.


                                                11
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 12 of 89




       41.     The physical laws governing 3D-printer fabrication processes apply to all objects,

including firearms. Even with a perfectly accurate set of digital firearms information, the most

powerful software, and a state-of-the-art 3D printer, the digital model of a firearm component does

not fabricate the component on its own. Firearm component fabrication is not an automatic

process. It occurs only if and when a person chooses to perform a complex series of actions

entailing considered volition and judgment, such as adapting and tailoring the design, selecting

suitable component materials, choosing an effective manufacturing process, and opting to

personally complete an extensive set of fabrication steps with the requisite software, hardware,

and raw materials.

       B.      Defense Distributed’s Digital Firearms Information Publications.

       42.     Defense Distributed exists to promote the Second Amendment’s individual right to

keep and bear Arms. To that end, Defense Distributed has published, is publishing, and intends to

continue publishing digital firearms information to the American public.

       43.     The digital firearms information that Defense Distributed has published, is

publishing, and intends to continue publishing is an important expression of technical, scientific,

artistic, and political matter. Each and every computer file at issue has these values in the abstract,

apart from any application that the information’s recipient might choose to devote it to. Akin to

blueprints, each computer file’s sole purpose is to supply information in the abstract. It is

constitutionally protected speech in every respect.

       44.     The digital firearms information that Defense Distributed has published, is

publishing, and intends to continue publishing includes, but is not limited to, what authorities refer

to as “Computer Aided Design files” or “CAD files.” See, e.g., Control of Firearms, Guns,




                                              12
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 13 of 89




Ammunition and Related Articles the President Determines No Longer Warrant Control Under the

United States Munitions List (USML), 85 Fed. Reg. 4136, 4140-42, 4172 (Jan. 23, 2020).

       45.     The digital firearms information that Defense Distributed has published, is

publishing, and intends to continue publishing includes, but is not limited to, what authorities refer

to as “Computer Aided Manufacturing files” or “CAM files.” See, e.g., id.

       46.     The digital firearms information that Defense Distributed has published, is

publishing, and intends to continue publishing includes, but is not limited to, non-CAD and

non-CAM files such as plain text (.txt) files with notes, instructions, and comments.

       47.     The digital firearms information that Defense Distributed has published, is

publishing, and intends to continue publishing pertains to both entire firearms and to individual

firearm components. A representative example of the digital firearms information that Defense

Distributed has published concerns the single-shot pistol known as the “Liberator.”

       48.     The digital firearms information that Defense Distributed has published, is

publishing, and intends to continue publishing does not and is not intended to advocate action. It

especially does not advocate or intend to advocate any imminent action.

       49.     The digital firearms information that Defense Distributed has published, is

publishing, and intends to continue publishing does not and is not intended to incite action. It

especially does not incite or intend to incite any imminent action.

       50.     The digital firearms information that Defense Distributed has published, is

publishing, and intends to continue publishing does not and is not intended to produce action. It

especially does not produce or intend to produce any imminent action.

       51.     None of the digital firearms information that Defense Distributed has published, is

publishing, and intends to continue publishing involves “imminent” fabrication. The 3D-printing



                                             13
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 14 of 89




technologies at issue necessarily require a user to knowingly apply deliberate, focused will over

the course of an extended period of time to fabricate an object.

       52.     Defcad.com (hereinafter “DEFCAD”) is a website for which Defense Distributed

is and at all relevant times has been responsible. Via DEFCAD, Defense Distributed has published,

republished, and facilitated the distribution of a wide variety of digital firearms information.

               1.      Defense Distributed’s 2012–2013 Publications.

       53.     From approximately December 2012 to May 2013, Defense Distributed published

a substantial set of computer files with digital firearms information to DEFCAD by letting any site

visitor download them directly for free. The computer files with digital firearms information

published via DEFCAD during this period included the following:

       (a)     files concerning a single-shot firearm known as the “Liberator”;

       (b)     files concerning a firearm receiver for AR-15 rifles;

       (c)     files concerning a magazine for AR-15 rifles;

       (d)     stereolithography (.stl) files about firearm components;

       (e)     Initial Graphics Exchange Specification (.igs) files about firearm components;

       (f)     SoLiDworks PaRT (.sldprt) files about firearm components;

       (g)     SketchUp (.skp) files about firearm components;

       (h)     Standard for the Exchange of Product Data (“STEP”) (.stp) files about firearm

               components;

       (i)     diagrams of firearm components;

       (j)     renderings;

       (k)      “read me” plain text files about firearm assembly methods;




                                             14
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 15 of 89




       (l)     “read me” plain text files about the National Firearms Act and the Undetectable

              Firearms Act; and

       (m)    software licenses.

       54.    The computer files that Defense Distributed published to DEFCAD during this

period were downloaded millions of times.

              2.     Defense Distributed’s July 2018 Publications.

       55.    From the evening of July 27, 2018 until the afternoon of July 31, 2018, Defense

Distributed published a substantial set of computer files with digital firearms information to

DEFCAD by letting any site visitor download them directly for free. The State Department

provided advance approval of these publications. The computer files with digital firearms

information so published via DEFCAD during this period included the following:

       (a)    files concerning a single-shot firearm known as the “Liberator”;

       (b)    files concerning an assembly of the AR-15 rifle and magazine;

       (c)    files concerning an assembly of the AKM rifle and magazine;

       (d)    stereolithography (.stl) files about firearm components;

       (e)    Initial Graphics Exchange Specification (.igs) files about firearm components;

       (f)    SoLiDworks PaRT (.sldprt) files about firearm components;

       (g)    SketchUp (.skp) files about firearm components;

       (h)    Standard for the Exchange of Product Data (“STEP”) (.stp) files about firearm

              components;

       (i)    diagrams of firearm components;

       (j)    renderings;

       (k)    NC files concerning fire control pocket milling;



                                            15
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 16 of 89




       (l)     “read me” plain text files about firearm assembly methods;

       (m)     “read me” plain text files about the National Firearms Act and the Undetectable

               Firearms Act; and

       (n)     software licenses.

       56.     The computer files that Defense Distributed published to DEFCAD during this

period were downloaded hundreds of thousands of times.

       57.     During this period, Defense Distributed also published the same computer files with

digital firearms information at a brick-and-mortar public library in Austin, Texas by hosting the

computer files in formats that patrons could access via computer workstations.

               3.     Defense Distributed’s August–November 2018 Publications.

       58.     From approximately August 2018 to November 2018, Defense Distributed

distributed a substantial set of computer files with digital firearms information via the mail by

making its computer files available for shipment on physical storage devices. Defense Distributed

did so by using an ecommerce platform on DEFCAD to facilitate the transaction and using the

U.S. Postal Service as its means of delivering the information. After customers entered an order

using DEFCAD’s online ecommerce platform, Defense Distributed put the information on a USB

drive or SD card and mailed the drive or card to customers via the U.S. Postal Service.

       59.     During this period, Defense Distributed also offered and advertised its mailed

distribution of digital firearms information to potential recipients.     These efforts included

advertisements and offers on DEFCAD itself, participation in trade shows, and e-mail

advertisements.

       60.     For anyone dealing with digital firearms information, the postal mail alternative to

internet publication is not an adequate substitute. Internet communication of and about Defense



                                            16
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 17 of 89




Distributed’s digital firearms information is essential for many reasons. Moreover, internet

communication is important because it is the only way to ensure open source development and

commitment to the public domain/ placement outside the bounds of intellectual property strictures.

               4.      Defense Distributed’s 2020-Present Publications.

       61.     From March 27, 2020, to present, Defense Distributed published a substantial set

of computer files with digital firearms information via DEFCAD. The computer files with digital

firearms information published via DEFCAD during this period include original and legacy

firearms models, CAD data, CAM data, blueprints and drawings.

       62.     Unlike Defense Distributed’s prior periods of publication on DEFCAD, Defense

Distributed in this publication period did not let DEFCAD visitors download files freely. In this

publication period, Defense Distributed used DEFCAD to facilitate secure file transfer via

electronic transmissions that comply with current federal law by, inter alia, utilizing secure

end-to-end encryption.

       63.     Unlike Defense Distributed’s prior periods of publication on DEFCAD, Defense

Distributed in this publication period did not let DEFCAD visitors access the files at issue without

any screening. In this publication period, Defense Distributed’s screening procedures deemed

certain DEFCAD visitors ineligible for file distribution.

       64.     Unlike Defense Distributed’s prior periods of publication on DEFCAD, Defense

Distributed in this publication period did not let DEFCAD make files available to persons outside

the United States.

       65.     Unlike Defense Distributed’s prior periods of publication on DEFCAD, Defense

Distributed in this publication period did not make its files available to residents of and persons in

the State of New Jersey who lack a federal firearms license.



                                             17
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 18 of 89




       66.     As compared to Defense Distributed’s prior methods of publication on DEFCAD,

Defense Distributed’s latest method of publication on DEFCAD substantially burdens Defense

Distributed’s exercise of free speech and would not be utilized but for the wrongful actions of the

State Department and Grewal.

       67.     Currently, Defense Distributed continues to publish a substantial set of computer

files with digital firearms information via DEFCAD in the manner that it has done so since March

27, 2020. The number of files published in this manner to date is at least 16,354.

               5.      Published files will always remain online.

       68.     The computer files with digital firearms information that Defense Distributed

published in the past will always be available on the internet, regardless of whether or not Defense

Distributed itself continues to publish them. Without any coordination, many recipients of Defense

Distributed’s digital firearms information have persistently republished those same files online via

their own websites. The independently-republished versions of Defense Distributed’s files are not

hidden in dark or remote recesses of the internet. Simple Google searches yield the republished

Defense Distributed files with ease.

               6.      Defense Distributed’s Future Publications.

       69.     To the extent that and as soon as it is legal to do so, Defense Distributed currently

intends to publish the following computer files with digital firearms information online at

DEFCAD by letting any site visitor download them directly for free:

       (a)     The computer files that Defense Distributed published online via DEFCAD from

               December 2012 to May 2013. These include CAD files, CAM files, and non-CAD

               and non-CAM files.




                                            18
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 19 of 89




       (b)     The computer files that Defense Distributed published online via DEFCAD from

               July 27, 2018, to July 31, 2018. These include CAD files, CAM files, and non-

               CAD and non-CAM files.

       (c)     The computer files that Defense Distributed published via the mail from late August

               2018 through early November 2018. These include CAD files, CAM files, and

               non-CAD and non-CAM files.

       (d)     The computer files that Defense Distributed published online via DEFCAD from

               March 27, 2020, to present. These include CAD files, CAM files, and non-CAD

               and non-CAM files.

       (e)     Computer files authored by Defense Distributed that Defense Distributed has not

               published before. These include CAD files, CAM files, and computer files with

               other digital firearms information.

       C.      The State Department’s International Traffic in Arms Regulations.

       70.     The Arms Export Control Act of 1976, 22 U.S.C. ch. 22 (the “AECA”), addresses

the President’s authority to control the import and export of defense articles and defense services.

       71.     The International Traffic in Arms Regulations, 22 C.F.R. Parts 120-130 (“ITAR”),

constitute AECA’s primary implementing regulations.

       72.     The State Department administers the AECA and the ITAR. Within the State

Department, primary responsibility for administering the AECA and the ITAR lies with the

Directorate of Defense Trade Controls (“DDTC”) in the Bureau of Political-Military Affairs.

       73.     The AECA provides that “no defense articles or defense services . . . may be

exported or imported without a license for such export or import.” 22 U.S.C. § 2778(b)(2). It

provides for criminal penalties up to a $1,000,000 fine and 20 years in prison for “[a]ny person



                                            19
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 20 of 89




who willfully violates any provision of this section ... or any rule or regulation issued under this

section.” Id. § 2778(c).

       74.     The AECA authorizes the President “to designate those items which shall be

considered as defense articles and defense services for the purposes of this section and to

promulgate regulations for the import and export of such articles and services. The items so

designated shall constitute the United States Munitions List.” Id. § 2778(a)(1). The President, by

executive order, has delegated to the State Department the authority to regulate under the AECA

and to designate defense “articles” and “services” for inclusion on the United States Munitions

List (“USML”). See Exec. Order No. 13,637, § 1(n)(i), 78 Fed. Reg. 16,129 (Mar. 8, 2013).

       75.     DDTC has from time to time promulgated regulations known as the International

Traffic in Arms Regulations (“ITAR”). See 22 C.F.R. pts. 120-130 (2019). The ITAR make it

unlawful to, inter alia, “export or attempt to export from the United States any defense article or

technical data or to furnish or attempt to furnish any defense service for which a license or written

approval is required” without such a license. Id. § 127.1(a)(1).

       76.     The ITAR’s definition of “export” includes the “actual shipment or transmission

out of the United States, including the sending or taking of a defense article out of the United States

in any manner.” Id. § 120.17(a)(1). The ITAR also provides that a “deemed export,” defined as

“[r]eleasing or otherwise transferring technical data to a foreign person in the United States,”

constitutes an “export.” Id. § 120.17(a)(2).

       77.     The ITAR also include, at 22 C.F.R. § 121.1, the USML, which enumerates the

“articles, services, and related technical data [that] are designated as defense articles or defense

services” for purposes of the AECA and ITAR. Id. § 121.1(a). The USML organizes the

designated items into twenty-one categories, encompassing various forms of weaponry,



                                               20
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 21 of 89




ammunition, explosives, military-type equipment and vessels, toxicological agents, classified data,

and more. Each of the twenty-one categories includes as a designated item “[t]echnical data” and

“defense services” that are “directly related to the defense articles” listed in that category. See,

e.g., id. §§ 121.1(I)(i), (II)(k), (III)(e), (IV)(i), (V)(j), (VI)(g), (VII)(h).   The ITAR define

“technical data” to include “[i]nformation ... required for the design, development, production,

manufacture, assembly, operation, repair, testing, maintenance or modification of defense

articles.” Id. § 120.10(a)(1).

        D.      Defense Distributed I: Litigation

        78.     “Defense Distributed I” refers to a federal civil action docketed in the United States

District Court for the Western District of Texas, Austin Division as Defense Distributed, et al. v.

United States Department of State, et al., No. 1:15-CV-372-RP (W.D. Tex.), and in the United

States Court of Appeals for the Fifth Circuit first as Defense Distributed, et al. v. United States

Department of State, et al., No. 15-50759 (5th Cir.) and later as Defense Distributed, et al. v.

United States Department of State, et al., No. 18-50811 (W.D. Tex.). Defense Distributed I yielded

the following reported opinions:

        (a)     Def. Distributed v. U.S. Dep’t of State, 121 F. Supp. 3d 680 (W.D. Tex. 2015)

        (b)     Def. Distributed v. U.S. Dep’t of State, 838 F.3d 451 (5th Cir. 2016) (panel opinion)

        (c)     Def. Distributed v. U.S. Dep’t of State, 838 F.3d 451, 461–76 (Jones, J., dissenting)

        (d)     Def. Distributed v. U.S. Dep’t of State, 865 F.3d 211 (5th Cir. 2017) (Elrod, Jones,

                Smith and Clement, JJ., dissenting from the denial of rehearing en banc)

        (e)     Def. Distributed v. United States Dep’t of State, 947 F.3d 870 (5th Cir. 2020).

        79.     The plaintiffs in Defense Distributed I were Defense Distributed, SAF, and an

individual SAF member, Conn Williamson.



                                             21
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 22 of 89




       80.     The defendants in Defense Distributed I match the defendants in this case: the

United States Department of State, the Secretary of State, the State Department’s Directorate of

Defense Trade Controls, the Acting Deputy Assistant Secretary of State for Defense Trade

Controls in the Bureau of Political-Military Affairs, and the Acting Director of the Office of

Defense Trade Controls Policy Division.           They are referred to collectively as “the State

Department.”

       81.     Defense Distributed I concerned four categories of computer files defined by that

action’s pleadings: the “Published Files,” the “Ghost Gunner Files,” “CAD Files,” and the “Other

Files.” Together, these categories of files are referred to as the “Defense Distributed I Files.”

       (a)     The “Published Files” category of Defense Distributed I Files consists of ten

               separate sets of files.    It includes stereolithography (.stl) files about firearm

               components, Initial Graphics Exchange Specification (.igs) files about firearm

               components, SoLiDworks PaRT (.sldprt) files about firearm components,

               SketchUp (.skp) files about firearm components, Standard for the Exchange of

               Product Data (“STEP”) (.stp) files about firearm components, diagrams of firearm

               components, renderings, “read me” plain text files about firearm assembly

               methods, “read me” plain text files about the National Firearms Act and the

               Undetectable Firearms Act, and software licenses. From approximately December

               2012 to May 2013, Defense Distributed published these files to DEFCAD for free

               download by the public.

       (b)     The “Ghost Gunner Files” category of Defense Distributed I Files consists of

               software, data files, project files, coding, and models containing technical




                                             22
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 23 of 89




               information for a machine, named the “Ghost Gunner,” that can be used to

               manufacture a variety of items, including gun parts.

       (c)     The “CAD Files” category of Defense Distributed I Files consists of STEP (.stp)

               and stereolithography (.stl) files about a lower receiver to the AR-15 rifle.

       (d)     The “Other Files” category of Defense Distributed I Files consists of files that

               contain technical information, to include design drawings, rendered images, written

               manufacturing instructions, and other technical information that Defense

               Distributed intends to post to public forums on the Internet; provided, however, that

               this category only extends insofar as those files regard items that, as of June 29,

               2018, were exclusively: (i) in Category I(a) of the United States Munitions List, as

               well as barrels and receivers covered by Category I(g) of the United States

               Munitions List that are components of such items; or (ii) items covered by Category

               I(h) of the United States Munitions List solely by reference to Category I(a),

               excluding Military Equipment.

       82.     Defense Distributed I began after the State Department used the AECA and ITAR

regime to impose an illegal prior restraint on public speech concerning technical firearms data,

including the Defense Distributed I Files. Under this regime, the State Department required that

Defense Distributed obtain prior United States government approval before publication of the

Defense Distributed I Files could occur on the internet and at other public venues.

       83.     The Defense Distributed I plaintiffs challenged the legality of the State

Department’s enforcement of the AECA/ITAR regime vis-à-vis the Defense Distributed I Files.

In particular, they challenged the State Department’s governance of the Defense Distributed I Files




                                            23
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 24 of 89




as ultra vires action not authorized by the statutes and regulations at issue, and as violations of the

First, Second, and Fifth Amendments of the Constitution.

       84.     At a preliminary stage, the district court in Defense Distributed I denied the Defense

Distributed I plaintiffs’ motion for a preliminary injunction. Def. Distributed v. Dep’t of State, 121

F. Supp.3d 680 (W.D. Tex. 2015).

       85.     An interlocutory appeal of the Defense Distributed I preliminary injunction denial

was taken to the Fifth Circuit. A divided Fifth Circuit panel affirmed the district court’s decision.

Def. Distributed v. United States Dep’t of State, 838 F.3d 451 (5th Cir. 2016). But it declined to

reach the merits, ruling solely based on “the balance of harm and the public interest.” Id. at 461.

       86.     The merits of Defense Distributed I’s preliminary injunction were, however,

reached by two important opinions. Judge Jones emphasized the protected nature of this speech

in a panel dissent: “the State Department’s application of its ‘export’ control regulations to this

domestic Internet posting appears to violate the governing statute, represents an irrational

interpretation of the regulations, and violates the First Amendment as a content-based regulation

and a prior restraint.” Id. at 463–64. (Jones, J. dissenting). The judges dissenting from the denial

of rehearing en banc also reached the merits. Def. Distributed v. U.S. Dep’t of State, 865 F.3d 211

(5th Cir. 2017). Their opinion explained that the lower court’s “flawed preliminary injunction

analysis permits perhaps the most egregious deprivation of First Amendment rights possible: a

content based prior restraint.” Id. at 212.

       E.      Defense Distributed I: Settlement Agreement

       87.     After the Defense Distributed I interlocutory appeal concluded, the district court in

Defense Distributed I ordered the parties to engage in settlement negotiations. The parties did so

successfully and settled their dispute by agreement.


                                              24
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 25 of 89




       88.     The Defense Distributed I settlement amounted to a victory for the plaintiffs. Press

reports correctly understood that the State Department’s decision to settle “essentially surrenders”

to the constitutional challenge Defense Distributed and SAF had been pressing all along; that the

settlement “promises to change the export control rules surrounding any firearm below .50 caliber

– with a few exceptions like fully automatic weapons and rare gun designs that use caseless

ammunition – and move their regulation to the Commerce Department, which won’t try to police

technical data about the guns posted on the internet”; and that, in the meantime, the settlement

“gives [Defense Distributed] a unique license to publish data about those weapons anywhere [it]

chooses.” Andy Greenberg, A Landmark Legal Shift Opens Pandora’s Box for DIY Guns, Wired

Magazine (July 18, 2018), available at https://bit.ly/2QK3is6.

       89.     The Defense Distributed I settlement agreement is memorialized by the “Settlement

Agreement”: a written contract that all sides executed validly on June 29, 2018. A copy of that

instrument is attached to this complaint as Exhibit A. Among other things, the Settlement

Agreement obligates the State Department to do the following:

       (a)     Settlement Agreement Paragraph 1(a) - New Rule

                       Settlement Agreement Paragraph 1(a) requires the State Department to draft

               and fully pursue, to the extent authorized by law (including the Administrative

               Procedure Act), the publication in the Federal Register of a notice of proposed

               rulemaking and final rule, revising United States Munitions List (“USML”)

               Category I to exclude the Defense Distributed I Files. The pertinent text provides

               as follows: “Defendants agree to the following . . . : (a) Defendants’ commitment

               to draft and to fully pursue, to the extent authorized by law (including the

               Administrative Procedure Act), the publication in the Federal Register of a notice



                                            25
Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 26 of 89




      of proposed rulemaking and final rule, revising USML Category I to exclude the

      technical data that is the subject of the Action.”

(b)   Settlement Agreement Paragraph 1(b) - Temporary Modification:

                Settlement Agreement Paragraph 1(b) requires the State Department to

      announce, while the above-referenced final rule is in development, a temporary

      modification, consistent with International Traffic in Arms Regulations (ITAR), 22

      C.F.R. § 126.2, of USML Category I to exclude the Defense Distributed I Files;

      and to publish the announcement on the Directorate of Defense Trade Controls

      website on or before July, 27, 2018. The pertinent text provides as follows:

      “Defendants agree to the following . . . (b) Defendants’ announcement, while the

      above-referenced final rule is in development, of a temporary modification,

      consistent with the International Traffic in Arms Regulations (ITAR), 22 C.F.R.

      § 126.2, of USML Category I to exclude the technical data that is the subject of the

      Action.        The   announcement      will   appear   on   the   DDTC     website,

      www.pmddtc.state.gov, on or before July 27, 2018.”

(c)   Settlement Agreement Paragraph 1(c) - License

                Settlement Agreement Paragraph 1(c) requires the State Department to

      issue a license to the Defense Distributed I plaintiffs on or before July 27, 2018,

      signed by the Deputy Assistant Secretary for Defense Trade Controls, advising that

      the Published Files, Ghost Gunner Files, and CAD Files are approved for public

      release (i.e., unlimited distribution) in any form and are exempt from the export

      licensing requirements of the ITAR because they satisfy the criteria of 22 C.F.R.

      § 125.4(b)(13). The pertinent text provides as follows: “Defendants agree to the



                                    26
Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 27 of 89




      following . . . (c) Defendants’ issuance of a letter to Plaintiffs on or before July 27,

      2018, signed by the Deputy Assistant Secretary for Defense Trade Controls,

      advising that the Published Files, Ghost Gunner Files, and CAD Files are approved

      for public release (i.e., unlimited distribution ) in any form and are exempt from the

      export licensing requirements of the ITAR because they satisfy the criteria of 22

      C.F.R. § 125.4(b)(13). For the purposes of 22 C.F.R. § 125.4(b)(13) the Department

      of State is the cognizant U.S. Government department or agency, and the

      Directorate of Defense Trade Controls has delegated authority to issue this

      approval.”

(d)   Settlement Agreement Paragraph 1(d) - Acknowledgement

              Settlement Agreement Paragraph 1(d) requires the State Department to

      acknowledge and agree that the temporary modification of USML Category I

      permits any United States person, to include Defense Distributed’s customers and

      SAF’s members, to access, discuss, use, reproduce, or otherwise benefit from the

      Defense Distributed I Files, and that the license issued to the Defense Distributed I

      plaintiffs permits any such person to access, discuss, use, reproduce or otherwise

      benefit from the Published Files, Ghost Gunner Files, and CAD Files. The pertinent

      text provides as follows: “Defendants agree to the following . . . (d) Defendants’

      acknowledgment and agreement that the temporary modification of USML

      Category I permits any United States person, to include DD’s customers and SAF’s

      members, to access, discuss, use, reproduce, or otherwise benefit from the technical

      data that is the subject of the Action, and that the letter to Plaintiffs permits any




                                    27
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 28 of 89




               such person to access, discuss, use, reproduce or otherwise benefit from the

               Published Files, Ghost Gunner Files, and CAD Files.”

       90.     The Settlement Agreement binds all of the parties to Defense Distributed I and all

of this action’s parties.   Settlement Agreement paragraph 7 provides that the “Settlement

Agreement” shall be binding upon and inure to the benefit of Plaintiffs and Defendants, and the

respective heirs, executors, successors, assigns and personal representatives, including any

persons, entities, departments or agencies succeeding to the interest of obligations of the Parties.”

       F.      Settlement Agreement Fulfillment Begins

       91.     After the Settlement Agreement’s execution on July 27, 2018, the State Department

began to fulfill—temporarily—certain of its Settlement Agreement obligations:

       (a)     Settlement Agreement Paragraph 1(a) - New Rule

                       By July 27, 2018, the State Department had taken steps to comply with the

               obligation imposed by Settlement Agreement Paragraph 1(a). It published in the

               Federal Register a notice of proposed rulemaking revising USML Category I to

               exclude the Defense Distributed I Files. See 83 Fed. Reg. 24,198 (May 24, 2018).

       (b)     Settlement Agreement Paragraph 1(b) - Temporary Modification

                       By July 27, 2018, the State Department had taken steps to comply with the

               obligation imposed by Settlement Agreement Paragraph 1(b). It made a temporary

               modification to USML Category I, pursuant to 22 C.F.R. § 126.2, to “exclude” the

               Defense Distributed I Files from Category I. A copy of that instrument is attached

               to this complaint as Exhibit B.

       (c)     Settlement Agreement Paragraph 1(c) - License

                       By July 27, 2018, the State Department had taken steps to comply with the



                                             28
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 29 of 89




               obligation imposed by Settlement Agreement Paragraph 1(c). It issued Defense

               Distributed a license—a letter issued by the State Department’s Acting Deputy

               Assistant Secretary for the Directorate of Defense Trade Controls—authorizing the

               Defendants to publish the Published Files, Ghost Gunner Files, and CAD Files for

               “unlimited distribution.” A copy of that instrument is attached to this complaint as

               Exhibit C.

       (d)     Settlement Agreement Paragraph 1(d) - Acknowledgement

                       By July 27, 2018, the State Department had taken steps to comply with the

               obligation imposed by Settlement Agreement Paragraph 1(d). It acknowledged and

               agreed that the temporary modification permits any United States person to access,

               discuss, use, reproduce, or otherwise benefit from the Defense Distributed I Files;

               and that the license issued to the Defense Distributed I plaintiffs permits any such

               person to access, discuss, use, reproduce or otherwise benefit from the Published

               Files, Ghost Gunner Files, and CAD Files. See Ex. A at 2.

       92.     On June 29, 2018, the parties to Defense Distributed I filed a joint stipulation of

dismissal under Federal Rule of Civil Procedure 41(a)(1)(A)(ii). The filing provided as follows:

“Pursuant to Federal Rule of Civil Procedure 41 (a)( I )(A)(ii) and 41(a)( I )(B), and a settlement

agreement among Plaintiffs (Defense Distributed, Second Amendment Foundation, Inc., and Conn

Williamson) and Defendants (the United States Department of State, the Secretary of State, the

Directorate of Defense Trade Controls, the Deputy Assistant Secretary, Defense Trade Controls.

and the Director, Office of Defense Trade Controls Policy), the Plaintiffs and the Defendants

hereby stipulate to the dismissal with prejudice of this action.”




                                             29
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 30 of 89




       93.     On July 30, 2018, the Defense Distributed I district court entered an order providing

that “the case is DISMISSED WITH PREJUDICE” and the “action is CLOSED.”

       94.     The State Department’s temporary fulfillment of the Settlement Agreement

obligations lasted from July 27, 2018 until the afternoon of July 31, 2018. During that period,

Defense Distributed engaged in the publication addressed supra at Part V.B.2 (“Defense

Distributed’s July 2018 Publications”).

       G.      The State Department Stopped Fulfilling the Settlement Agreement

       95.     On July 30, 2018, Grewal and a group of state attorneys general (hereinafter “the

States”) initiated a civil action against the State Department, Defense Distributed, SAF, and Conn

Williamson. The States chose to sue in their forum of choice, the Western District of Washington’s

Seattle division, before Judge Robert Lasnik. The suit was docketed in the district court as State

of Washington et al., v. United States Department of State et al., No. 2:18-cv-1115-RSL.

       96.     Grewal explained the nature of the States’ involvement in this litigation by saying

the following on the record: “The federal government is no longer willing to stop Defense

Distributed from publishing this dangerous code, and so New Jersey must step up.”

       97.     The States’ Washington complaint alleged that, by issuing the Temporary

Modification and license, the State Department had violated the Administrative Procedure Act

(APA). The suit sought a preliminary nationwide injunction and a final judgment vacating the

Temporary Modification and license. These claims went against the State Department alone.

       98.     The Settlement Agreement was never the subject of any claim in the Washington

case. The States never claimed that the Settlement Agreement was illegal and never sought relief

against the Settlement Agreement. Their only claims targeted two of the actions the State

Department took in an attempt to fulfill the Settlement Agreement.



                                            30
           Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 31 of 89




       99.      Nor were Defense Distributed and SAF the subject of any claim. The States

asserted no cause of action and sought no relief against Defense Distributed or SAF. The APA

claim about the license went against the State Department alone, did not allege that Defense

Distributed or SAF did anything wrong, and did not seek relief against them. Likewise for the

APA claim about the Temporary Modification. It too went against the State Department alone,

did not allege that Defense Distributed or SAF did anything wrong, and did not seek relief against

Defense Distributed or SAF.

       100.     On July 31, 2018, the States obtained from the United States District Court for the

Western District of Washington a temporary restraining order against the State Department: “The

federal government defendants and all of their respective officers, agents, and employees are

hereby enjoined from implementing or enforcing the ‘Temporary Modification of Category I of

the United States Munitions List’ and the letter to Cody R. Wilson, Defense Distributed, and

Second Amendment Foundation issued by the U.S. Department of State on July 27, 2018, and shall

preserve the status quo ex ante as if the modification had not occurred and the letter had not been

issued.”

       101.     A key concession occurred during the preliminary injunction proceedings: Both the

State Department and the States conceded that there is nothing inherently illegal about the

computer files at issue. Aside from concerns about Defense Distributed’s files being on the

internet, the States and State Department took no issue with anyone’s right to distribute the very

same computer files via other channels. At the preliminary injunction hearing, counsel for the

States took the position that, apart from internet publication, Defense Distributed had a right to

distribute digital firearms information via the mail or otherwise “hand them around domestically”

without violating any law. Counsel for the State Department agreed, stating that, “even if the



                                            31
         Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 32 of 89




Court were to grant plaintiffs every ounce of relief that they seek in this case, Defense Distributed

could still mail every American citizen in the country the files that are at issue here.” In light of

this concession, Defense Distributed engaged in the publication addressed supra at Part V.B.3

(“Defense Distributed’s August-November 2018 Publications”).

         102.   On August 27, 2018, the States obtained from the United States District Court for

the Western District of Washington a preliminary injunction against the State Department: “The

federal defendants and all of their respective officers, agents, and employees are hereby enjoined

from implementing or enforcing the ‘Temporary Modification of Category I of the United States

Munitions List’ and the letter to Cody R. Wilson, Defense Distributed, and the Second Amendment

Foundation issued by the U.S. Department of State on July 27, 2018, and shall preserve the status

quo ex ante as if the modification had not occurred and the letter had not been issued until further

order of the Court.” Washington v. U.S. Dep't of State, 318 F. Supp. 3d 1247, 1264 (W.D. Wash.

2018).

         103.   Even though the State Department had a right to appeal the Washington case’s

preliminary injunction decision, and even though it had preserved arguments that would have

succeeded in having the district court’s judgment vacated or reversed, the State Department

refused to appeal. It let the deadline for that interlocutory appeal come and go without taking any

appellate action. The State Department refused to appeal this preliminary injunction because of

partisan politics and in spite of federal legal advisors that deemed an appeal legally necessary.

         104.   The rest of the Washington case’s key decisions occurred on summary judgment.

On the merits, the Washington district court accepted both of the States’ APA claims. First, the

Washington district court held that the State Department’s issuance of the Temporary Modification

was “without observance of procedure required by law,” 5 U.S.C. § 706, because a Congressional



                                             32
          Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 33 of 89




notice requirement had not been met. Washington v. U.S. Dep't of State, 420 F. Supp. 3d 1130,

1141-43     (W.D. Wash. 2019).     Second, the Washington district court held that the State

Department’s issuance of both the Temporary Modification and the license were “arbitrary and

capricious,” 5 U.S.C. § 706, because of insufficient explanation and evidentiary support in the

administrative record. Id. at 1144-47. Neither of these claims are meritorious.

       105.    The Washington action’s final judgment orders as follows: “The July 27, 2018,

‘Temporary Modification of Category I of the United States Munitions List’ and letter to Cody R.

Wilson, Defense Distributed, and the Second Amendment Foundation were unlawful and are

hereby VACATED.”        Part of the Washington district court’s decision addressed the First

Amendment implications of vacating the Temporary Modification and license. It held the

Constitution’s First Amendment was “not relevant to the merits”: “Whether or not the First

Amendment precludes the federal government from regulating the publication of technical data

under the authority granted by the AECA is not relevant to the merits of the APA claims plaintiffs

assert in this litigation.” Washington v. U.S. Dep't of State, 420 F. Supp. 3d 1130, 1147 (W.D.

Wash. 2019). It also held that the First Amendment can be “abridged” so long as it is not

“abrogated.” Washington v. U.S. Dep't of State, 318 F. Supp. 3d 1247, 1264 (W.D. Wash. 2018).

       106.    Defense Distributed and SAF demanded that the State Department appeal. The

demand asserted that a failure to appeal constituted a breach of the Settlement Agreement. The

demand occurred in a January 15, 2020, letter from counsel for Defense Distributed and SAF to

the State Department. A copy of that instrument is attached to this complaint as Exhibit E.

       107.    Even though the State Department had a right to appeal the final judgment, and

even though it had preserved arguments that would have succeeded in having the district court’s

judgment vacated or reversed, the State Department refused to appeal. It let the deadline for that



                                           33
          Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 34 of 89




appeal come and go without taking any appellate action. The State Department refused to appeal

this final injunction because of partisan politics and in spite of federal legal advisors that deemed

an appeal legally necessary.

          108.   Defense Distributed and SAF appealed the Washington action’s final judgment.

Defense Distributed’s appellant’s brief showed that the district court both lacked subject-matter

jurisdiction because of multiple Article III shortcomings and was wrong on the merits because the

APA cannot require abridgement of the First Amendment. So rather than be squarely defeated,

the States moved to dismiss both appeals as moot. Defense Distributed and SAF responded jointly,

opposing the dismissal request with several categories of argument. First, the response defeated

the States’ mootness suggestion on its own terms. Second, it showed that mootness-based

dismissals cannot occur unless and until disputes regarding the district court’s subject-matter

jurisdiction are resolved. Third, the response showed that, if the case were moot, Munsingwear

required vacatur of the district court’s judgment.

          109.   The Washington action’s Ninth Circuit panel accepted the mootness suggestion and

dismissed the appeal. Washington v. Def. Distributed, No. 20-35030, 2020 WL 4332902 (9th Cir.

July 21, 2020). Its order gives no meaningful indication of the mootness reasoning. It says nothing

about the district court’s jurisdiction. And it says nothing about Munsingwear, silently leaving the

district court’s judgment intact. A petition for rehearing en banc is now pending.

                 1.     The State Department disavowed the license.

          110.   On or before August 2, 2018, the State Department disavowed the license it had

originally issued to Defense Distributed and SAF in July 2018.

          111.   The State Department’s disavowal of the July 2018 license constitutes final agency

action.



                                             34
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 35 of 89




       112.    The State Department’s disavowal of the July 2018 license is reflected in an August

2, 2018, letter from counsel for the State Department. A copy of that instrument is attached to this

complaint as Exhibit D.

       113.    The August 2, 2018, letter from counsel for the State Department established that,

as of August 2, 2018, the State Department had decided to proceed as though the July 2018 license

“had not been issued.” This indicates the State Department’s disavowal of the July 2018 license.

       114.    The August 2, 2018, letter from counsel for the State Department establishes that,

as of August 2, 2018, the State Department had decided to proceed as though the license was a

“nullity.” This letter indicates the State Department’s disavowal of the July 2018 license.

               2.       After disavowal, the State Department refused to supply a license.

       115.    After the State Department disavowed the license it had originally issued to

Defense Distributed and SAF in July 2018, the State Department refused to supply Defense

Distributed and SAF with the license that Settlement Agreement Paragraph 1(c) requires the State

Department to supply.

       116.    The State Department’s refusal to supply Defense Distributed and SAF with the

license that Settlement Agreement Paragraph 1(c) requires the State Department to supply entitles

them to constitutes final agency action.

       117.    Defense Distributed and SAF demanded that the State Department issue a license

in compliance with Settlement Agreement Paragraph 1(c) on January 15, 2020. They did so by

transmitting a letter from counsel for Defense Distributed and SAF to counsel for the State

Department. A copy of that instrument is attached to this complaint as Exhibit E.

       118.    Defense Distributed and SAF demanded that the State Department issue a license

in compliance with Settlement Agreement Paragraph 1(c) on February 11, 2020. They did so by



                                            35
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 36 of 89




transmitting a letter from counsel for Defense Distributed and SAF to counsel for the State

Department. A copy of that instrument is attached to this complaint as Exhibit F.

               3.      The State Department disavowed the Temporary Modification.

       119.    On or before August 2, 2018, the State Department disavowed the Temporary

Modification that it had originally issued in July 2018.

       120.    The State Department’s August 2018 disavowal of the July 2018 Temporary

Modification constitutes final agency action.

       121.    The State Department’s disavowal of the July 2018 Temporary Modification is

reflected in the August 2, 2018, letter from counsel for the State Department. A copy of that

instrument is attached to this complaint as Exhibit D.

       122.    The August 2, 2018, letter from counsel for the State Department establishes that,

as of August 2, 2018, the State Department had decided to cease “implementing or enforcing” the

July 2018 Temporary Modification. This letter indicates the State Department’s disavowal of the

July 2018 Temporary Modification.

       123.    The August 2, 2018, letter from counsel for the State Department establishes that,

as of August 2, 2018, the State Department had decided to proceed as though the July 2018

Temporary Modification “had not occurred.” This indicates the State Department’s disavowal of

the July 2018 Temporary Modification.

       124.    The State Department removed the July 2018 Temporary Modification from its

website on July 31, 2018. This removal indicates the State Department’s disavowal of the July

2018 Temporary Modification.

               4.      After disavowal, the State Department refused to supply a Temporary
                       Modification.




                                            36
          Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 37 of 89




          125.   After the State Department disavowed the July 2018 Temporary Modification, the

State Department refused to supply Defense Distributed and SAF with the temporary modification

that Settlement Agreement Paragraph 1(b) requires the State Department to supply.

          126.   The State Department’s refusal to supply Defense Distributed and SAF with the

temporary modification that Settlement Agreement Paragraph 1(b) requires the State Department

to supply constitutes final agency action.

                 5.     The State Department failed to supply the required regulatory changes.

          127.   The State Department refused to supply Defense Distributed and SAF with the

regulatory results that Settlement Agreement Paragraph 1(a) requires the State Department to

supply.

          128.   The State Department’s refusal to supply Defense Distributed and SAF with the

regulatory results that Settlement Agreement Paragraph 1(a) requires the State Department to

supply constitutes final agency action.

          129.   The State Department’s refusal to supply Defense Distributed and SAF with the

regulatory results that Settlement Agreement Paragraph 1(a) requires the State Department to

supply constitutes a breach of the Settlement Agreement.

          130.   The State Department issued a new final rule that pertains to the Settlement

Agreement in January 2020. See International Traffic in Arms Regulations: U.S. Munitions List

Categories I, II, and III, 85 Fed. Reg. 3819 (Jan. 23, 2020). It did so in conjunction with a new

rule issued by the Commerce Department. See Control of Firearms, Guns, Ammunition and

Related Articles the President Determines No Longer Warrant Control Under the United States

Munitions List (USML), 85 Fed. Reg. 4136, 4140-42, 4172 (Jan. 23, 2020). These new rules do

not discharge the State Department’s obligations under Settlement Agreement Paragraph 1(a)



                                             37
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 38 of 89




because they do not exclude all of the technical data that was the subject of Defense Distributed I

from United States Munitions List (“USML”) Category I. Separately, these new rules do not

discharge the State Department’s obligations under Settlement Agreement Paragraph 1(a) because

they have been enjoined by the United States District Court for the Western District of Washington.

       131.    On April 29, 2020, Defense Distributed and SAF demanded that the State

Department supply Defense Distributed and SAF with the regulatory results that Settlement

Agreement Paragraph 1(a) requires the State Department to supply. They did so by transmitting a

letter from counsel for Defense Distributed and SAF to counsel for the State Department. A copy

of that instrument is attached to this complaint as Exhibit G.

       H.      Grewal Censors Defense Distributed

               1.      Grewal Engages in Civil Censorship

       132.    On July 26, 2018, Grewal issued Defense Distributed a formal cease-and-desist

letter. A copy is attached to this complaint as Exhibit H.

       133.    Grewal’s July 26, 2018, cease-and-desist letter commanded Defense Distributed to

cease publishing its digital firearms information: “You are directed to cease and desist from

publishing printable-gun computer files for use by New Jersey residents.” It repeatedly declared

Defense Distributed’s publication of digital firearms information to be a violation of New Jersey

law. It said that publication “violates New Jersey’s public nuisance and negligence laws.” It said

that publication “violates our public nuisance law.” It said that publication “constitute[s] a public

nuisance.” It said that publication “is negligent.” It threatened to punish Defense Distributed for

publishing any more digital firearms information: “If you do not halt your efforts to proceed with

publication, I will bring legal action against your company before August 1, 2018.” It ended by

delivering another command backed by a threat of punishment: “As the chief law enforcement



                                             38
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 39 of 89




officer for New Jersey, I demand that you halt publication of the printable-gun computer files.

Should you fail to comply with this letter, my Office will initiate legal action barring you from

publishing these files before August 1, 2018.”

       134.    On July 26, 2018, after sending the cease-and-desist letter, Grewal issued a press

release reiterating the threat: “Attorney General Grewal threatened Defense Distributed with ‘legal

action’ if it fails to comply with his demand.” The press release also took the position that

“[p]osting this material online is no different than driving to New Jersey and handing out hard-

copy files on any street corner.”

       135.    On July 27, 2018, Defense Distributed responded to Grewal’s July 26, 2018, cease-

and-desist letter with a letter of its own.      The response letter explained that “all actions

contemplated by Defense Distributed are fully protected by the First Amendment,” and that the

Attorney General’s “attempts to prevent such action constitute an unconstitutional prior restraint

and otherwise violate the United States Constitution.” It also explained that Defense Distributed

would attempt to restrict files made available on the internet to prevent download within New

Jersey. Finally, it demanded that General withdraw his cease-and-desist command. He did not.

       136.    On July 30, 2018, Grewal took coercive action against Defense Distributed by

targeting its internet service providers.

       137.    DreamHost is a company that contracted to provide internet security services for

Defense Distributed. DreamHost’s Acceptable Use Policy formed part of the contract between

Defense Distributed and DreamHost.

       138.    On July 30, 2018, Grewal sent a letter to DreamHost. A copy is attached to this

complaint as Exhibit I.




                                            39
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 40 of 89




       139.    Grewal’s July 30, 2018, letter to DreamHost attempted to make DreamHost

terminate its provision of services to Defense Distributed. It declared that, by planning to publish

digital firearms files on a website, “Defense Distributed is plainly planning to use the Defcad

Website in a way that violates DreamHost’s Acceptable Use Policy.” The letter declared that

Defense Distributed’s publication of digital firearms files violated New Jersey law. It said that

“posting them violates New Jersey’s public nuisance and negligence laws.” It said that “posting

them would . . . be illegal.”

       140.    On July 30, 2018, Grewal sent a copy of the July 26, 2018, cease-and desist letter

to Cloudflare, Inc.’s legal department. Cloudflare, Inc., provides internet security services for

Defense Distributed.

               2.      Grewal Engages in Criminal Censorship

       141.    On November 8, 2018, New Jersey armed Attorney General Gurbir Grewal with

Senate Bill 2465’s Section 3(l)2. S. 2465, 218th Leg., Reg. Sess. (N.J. Nov. 2018) (codified as

N.J. Stat. 2C:39-9(l)2)). The law is codified as Section (l)(2) of New Jersey Code of Criminal

Justice 2C:39-9. Section (l)(2) creates the following speech crime:

       l. Manufacturing or facilitating the manufacture of a firearm using a three
       dimensional printer. In addition to any other criminal penalties provided under law
       it is a third degree crime for:

               ...

               (2) a person to distribute by any means, including the Internet, to a person
               in New Jersey who is not registered or licensed as a manufacturer as
               provided in chapter 58 of Title 2C of the New Jersey Statutes, digital
               instructions in the form of computer-aided design files or other code or
               instructions stored and displayed in electronic format as a digital model that
               may be used to program a three-dimensional printer to manufacture or
               produce a firearm, firearm receiver, magazine, or firearm component.

       As used in this subsection: “three-dimensional printer” means a computer or
       computer-driven machine or device capable of producing a three-dimensional

                                            40
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 41 of 89




       object from a digital model; and “distribute” means to sell, or to manufacture, give,
       provide, lend, trade, mail, deliver, publish, circulate, disseminate, present, exhibit,
       display, share, advertise, offer, or make available via the Internet or by any other
       means, whether for pecuniary gain or not, and includes an agreement or attempt to
       distribute.

N.J. Stat 2C:39-9(l)(2).

       142.    Section (l)(2) is a speech crime.       It outlaws the sharing of digital firearms

information. With Grewal as its prime enforcer, New Jersey’s Section (l)(2) speech crime outlaws

constitutionally protected speech that Plaintiffs would engage in but for Grewal’s enforcement

threats. Calling New Jersey’s Section (l)(2) speech crime his favorite new “tool,” Grewal aims to

jail Defense Distributed, SAF, the CodeIsFreeSpeech.com publishers, and anyone else that dares

to exercise their right to share digital firearms information.

       143.    New Jersey’s Section (l)(2) speech crime does not criminalize conduct.               It

criminalizes speech as such: any “digital instructions” that “may be used” by a person to “produce

a firearm” with a “three dimensional printer.” N.J. Stat 2C:39-9(l)(2). It is now a “third degree

crime” to “distribute” that speech “to a person in New Jersey” (except for licensed manufacturers).

Id. Convictions under Grewal’s new speech crime entail a prison sentence of three to five years.

N.J. Stat 2C:43-6.

       144.    New Jersey’s Section (l)(2) speech crime criminalizes every conceivable mode of

communication. No meaningful form of human interaction survives. The keystone “distribute”

term means “to sell, or to manufacture, give, provide, lend, trade, mail, deliver, publish, circulate,

disseminate, present, exhibit, display, share, advertise, offer, or make available via the Internet or

by any other means, whether for pecuniary gain or not, and includes an agreement or attempt to

distribute.” N.J. Stat 2C:39-9(l)(2). The law also specifies that it outlaws speech delivered “by

any means,” including “the Internet” and including standard postal “mail.” Id.



                                              41
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 42 of 89




       145.    No type of digital firearms information survives New Jersey’s Section (l)(2) speech

crime either. Section (l)(2) outlaws both “computer-aided design files” and “other code or

instructions stored and displayed in electronic format as a digital model.” N.J. Stat 2C:39-9(l)(2).

       146.    Information’s actual use is irrelevant to New Jersey’s Section (l)(2) speech crime.

Section (l)(2) lets Grewal jail speakers regardless of whether or not any actual danger or harm

exists. The crime occurs if the information “may be used” in a proscribed way. Id. (emphasis

added). Critically, the new speech crime also lacks any meaningful intent requirement.

       147.    New Jersey’s Section (l)(2) speech crime was enacted for the purpose of

discriminating against and censoring Defense Distributed and SAF’s members, in particular.

       148.    At the Section (l)(2) speech crime’s signing ceremony, New Jersey Governor Phil

Murphy linked the bill to the cease-and-desist letter that Grewal issued to Defense Distributed:

       The Attorney General has been a national leader in this fight. Last June he issued
       a cease and desist letter to the companies that deal in ghost guns, saying explicitly
       that New Jersey is off limits to them. He joined likeminded attorneys general in
       successfully stopping in federal court the release of blueprints that would have
       allowed anyone with a computer and access to a 3D printer the ability to build their
       own, untraceable firearm. This law that we’re going to sign today further backs up
       his efforts, and I thank him for all that he has done. Thank you, Gurbir.

       149.    At the Section (l)(2) speech crime’s signing ceremony, Grewal said that the bill was

a “stronger tool[]” that he could use to “stop” Defense Distributed founder “Cody Wilson” and

“his supporters” from “release[ing] these codes online”:

       [T]oday, we’re . . . closing dangerous loopholes in our existing laws - loopholes
       that some companies and individuals have tried to exploit. This summer, for
       example, a Texan named Cody Wilson promised to publicly release computer files
       that would let anyone, even terrorists, felons, and domestic abusers, create firearms
       using a 3D printer. . . . And so back in July, we successfully challenged Cody
       Wilson in court. We obtained legal orders that temporarily halted the release of
       these codes. But his supporters are not relenting, they’re still trying to release
       these codes online. And so it’s clear that we need stronger tools to stop them . . .
       tools like the legislation crafted by Senator Cryan and that Governor Murphy is
       signing today.

                                            42
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 43 of 89




       150.    At the Section (l)(2) speech crime’s signing ceremony, Grewal said that Senate Bill

2465 was “right on point” to “address[] printable guns or ghost guns” and that it was enacted “to

stop the next Cody Wilson, to fight the ghost gun industry”:

       [E]arlier this year, we went after some of the biggest players in this industry. We
       told them that they were wrong on the law. We told them that they were, in fact,
       breaking the law here in New Jersey by selling those weapons here. And we told
       them to stop. And some of them complied. But others did not, and so those
       investigations are ongoing at this time.

       But in both of those cases, bad actors were trying to take advantage of loopholes
       because no law squarely addressed printable guns or ghost guns. So we had to
       rely on other laws, like our public nuisance law or our assault weapons law, to fight
       back. Now don’t get me wrong: Those laws are important and they’re great tools,
       and they helped us stop the spread of these dangerous, untraceable weapons. But
       a law right on point strengthens law enforcement’s hand even more.

       And so today, there is no question that printable guns and ghost guns are deadly,
       and selling them in New Jersey is illegal. And that’s why I’m so proud to support
       Governor Murphy’s efforts and the legislature’s efforts to close those loopholes, to
       stop the next Cody Wilson, to fight the ghost gun industry, and to regulate the next
       dangerous gun models before they spread into our communities.

       151.    At the Senate Bill 2465 signing ceremony, Grewal threatened to “come after”

“anyone who is contemplating making a printable gun” and “the next ghost gun company”:

       And here’s my message today to anyone who is contemplating making a printable
       gun or to the next ghost gun company trying to sell their dangerous weapons into
       New Jersey: Your products are unlawful and if your break our laws we will come
       after you. And to anyone else who thinks of trying to find other loopholes in our
       laws, especially to sell dangerous firearms, we’re just as committed to stopping
       each of you.

       152.     A press release further touted Grewal’s enforcement threats.

       153.    Defense Distributed knew of the Section (l)(2) speech crime passage on the day

that it became law and witnessed the signing ceremony. At that time, Defense Distributed

reasonably feared that Grewal would commence enforcement of the new law against Defense

Distributed, its officers, its employees, and/or its agents at any moment.

                                             43
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 44 of 89




       154.    Hence, Grewal is illegally censoring three distinct categories of Defense

Distributed and SAF’s speech. If not for Grewal’s unconstitutional actions, Defense Distributed

and SAF would be freely exercising their First Amendment rights. These losses amount to

irreparable harm in every instance.

       155.    Category one is the free and open publication of digital firearms information on the

internet to persons in New Jersey. This right has been exercised in the past by Defense Distributed.

If not for Grewal’s ongoing censorship, this right would be exercised in the future by Defense

Distributed and SAF and its members.

       156.    Category two is the free and open publication of digital firearms information via

the mail to persons in New Jersey. This right has been exercised in the past by Defense Distributed.

If not for Grewal’s ongoing censorship, this right would be exercised in the future by Defense

Distributed.

       157.    Category three is the free and open offering and advertisement of digital firearms

information to persons in New Jersey. This right has been exercised in the past by Defense

Distributed. If not for Grewal’s ongoing censorship, this right would be exercised in the future by

Defense Distributed and SAF and its members.

       158.    Grewal’s criminal censorship covers all three categories of conduct. Internet

publications are covered because Section 3(l)(2) makes it a crime to distribute the banned “digital

instructions” “by any means, including the Internet.” N.J. Stat 2C:39-9(l)(2). Mailed publications

are covered because the speech crime also defines “distribute” to mean “mail.” And offers and

advertisements are covered because Section 3(l)(2) defines “distribute” to mean “offer” and

“advertise.” Id.




                                            44
         Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 45 of 89




        159.    Grewal’s civil censorship covers all three categories of conduct as well. His

cease-and-desist order said to “halt publication” of any and all so-called “printable gun computer

files.” The civil lawsuits sought prior restraints against all manner of “distributing” “printable-

gun computer files.” And the threats against internet service providers targeted all “computer

files” with digital firearms information.

        160.    Grewal’s censorship of non-internet speech is completely unique. Neither the

federal government nor any other state government seeks to censor the non-internet speech of

Defense Distributed and SAF that Grewal does. The resulting censorship of constitutionally

protected speech is uniquely attributable to Grewal alone.

        161.    Grewal’s censorship of internet speech is unique as well—both in breadth and

nature. His civil and criminal censorship efforts against Defense Distributed and SAF’s internet

speech apply to more speech than federal officials’ efforts do, impose different burdens than

federal officials’ efforts do, and threaten far greater penalties than federal officials’ efforts do. The

resulting censorship of constitutionally protected speech is uniquely attributable to Grewal alone.

        I.      Irreparable Harm

                1.      The State Department’s illegal conduct causes irreparable harm.

        162.    In the past, the State Department’s illegal conduct irreparably harmed Defense

Distributed and SAF by abridging rights guaranteed by the First Amendment, Second Amendment,

Fourteenth Amendment, and other federal speech protections.

        163.    In the past, the State Department’s illegal conduct irreparably harmed Defense

Distributed and SAF by causing Defense Distributed and SAF to refrain from publishing digital

firearms information that Defense Distributed and SAF had a right to publish, by causing Defense

Distributed and SAF to refrain from receiving digital firearms information that Defense



                                               45
          Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 46 of 89




Distributed and SAF had a right to receive, and by causing Defense Distributed and SAF to refrain

from republishing digital firearms information that Defense Distributed had a right to republish.

          164.   In the past, the State Department’s illegal conduct irreparably harmed Defense

Distributed and SAF by chilling Defense Distributed and SAF’s exercise of First Amendment

rights.

          165.   In the past, the State Department’s illegal conduct irreparably harmed Defense

Distributed and SAF by chilling Defense Distributed and SAF’s exercise of Second Amendment

rights.

          166.   At present, the State Department’s illegal conduct irreparably harms Defense

Distributed and SAF by abridging rights guaranteed by the First Amendment, Second Amendment,

Fourteenth Amendment, and other federal speech protections.

          167.   At present, the State Department’s illegal conduct irreparably harms Defense

Distributed and SAF by causing Defense Distributed and SAF to refrain from publishing digital

firearms information that Defense Distributed and SAF have a right to publish, by causing Defense

Distributed and SAF to refrain from receiving digital firearms information that Defense

Distributed and SAF have a right to receive, and by causing Defense Distributed and SAF to refrain

from republishing digital firearms information that Defense Distributed and SAF have a right to

republish.

          168.   At present, the State Department’s illegal conduct irreparably harms Defense

Distributed and SAF by chilling Defense Distributed and SAF’s exercise of First Amendment

rights.




                                            46
          Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 47 of 89




          169.   At present, the State Department’s illegal conduct irreparably harms Defense

Distributed and SAF by chilling Defense Distributed and SAF’s exercise of Second Amendment

rights.

          170.   Absent relief from this Court, the State Department will continue to engage in the

illegal conduct that has caused Defense Distributed and SAF irreparable harm in the past and is

causing Defense Distributed and SAF irreparable harm at present.

                 2.     Grewal’s illegal conduct causes irreparable harm.

          171.   In the past, Grewal’s illegal conduct irreparably harmed Defense Distributed and

SAF by abridging rights guaranteed by the First Amendment, Second Amendment, Fourteenth

Amendment, and other federal law.

          172.   In the past, Grewal’s illegal conduct irreparably harmed Defense Distributed and

SAF by causing them to refrain from publishing digital firearms information they have a right to

publish, by causing them to refrain from receiving digital firearms information they have a right

to receive, by causing them to refrain from republish firearms information they have a right to

republish, and by chilling their exercise of First Amendment rights.

          173.   At present, Grewal’s illegal conduct irreparably harms Defense Distributed and

SAF by abridging rights guaranteed by the First Amendment, Second Amendment, Fourteenth

Amendment, and other federal law.

          174.   At present, Grewal’s illegal conduct irreparably harms Defense Distributed and

SAF by causing them to refrain from publishing digital firearms information they have a right to

publish, by causing them to refrain from receiving digital firearms information they have a right

to receive, by causing them to refrain from republishing firearms information they have a right to

republish, and by chilling their exercise of First Amendment rights.



                                             47
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 48 of 89




       175.    Absent relief from this Court, Grewal will continue to engage in the illegal conduct

that has caused Defense Distributed and SAF irreparable harm in the past and is causing Defense

Distributed and SAF irreparable harm at present.

       176.    Defense Distributed refrains from freely and openly publishing digital firearms

information via the internet to persons in New Jersey for fear of being punished by Grewal. Once

that threat ceases, Defense Distributed will resume engaging in this speech with persons in New

Jersey and SAF’s members in New Jersey will resume receiving it, benefitting from it, and

republishing it.

       177.    Defense Distributed refrains from freely and openly distributing digital firearms

information via the mail to persons in New Jersey for fear of being punished by Grewal. Once that

threat ceases, Defense Distributed will resume engaging in this speech and SAF’s members will

resume receiving it, benefitting from it, and republishing it.

       178.    Defense Distributed refrains from freely and openly offering and advertising its

mailed digital firearms information to persons in New Jersey for fear of being punished by Grewal.

Once that threat ceases, Defense Distributed will resume making offers and advertisements about

its mailed publications to persons in New Jersey.

       179.    SAF members have received and republished Defense Distributed’s digital firearms

information in the past. But now they refrain from freely and openly receiving and republishing

Defense Distributed’s files for fear of being prosecuted by states like New Jersey. Once those

threats cease, SAF’s members will continue to freely and openly receive and republish information

from Defense Distributed.




                                             48
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 49 of 89




       180.     Because of Grewal’s evident intention of enforcing Section (l)(2) against Defense

Distributed and SAF, Defense Distributed and SAF have refrained from engaging in speech that

Constitution and other federal law guarantees their right to engage in.

       181.     If Defense Distributed publishes its digital firearms information via the internet by

making its computer files freely and openly available for download on a website, Grewal will

enforce New Jersey’s Section (l)(2) speech crime against Defense Distributed. If SAF members

publish or republish Defense Distributed’s computer files via the internet by making them

available for download on a website, Grewal will enforce New Jersey’s Section (l)(2) speech crime

against them.

       182.     If Defense Distributed publishes its digital firearms information via the mail by

making its computer files available for shipment on physical storage devices to persons in New

Jersey, Grewal will enforce New Jersey’s Section (l)(2) speech crime against Defense Distributed.

Likewise, if SAF members make Defense Distributed’s computer files available for shipment on

physical storage devices to persons in New Jersey, Grewal will enforce New Jersey’s Section (l)(2)

speech crime against them.

       183.     If Defense Distributed engages in advertising and offering activities regarding its

files to persons in New Jersey, Grewal will enforce New Jersey’s Section (l)(2) speech crime

against Defense Distributed. Likewise, if SAF members engage in advertising and offering

activities regarding Defense Distributed’s files to persons in New Jersey, Grewal will enforce New

Jersey’s Section (l)(2) speech crime against them.

VII.   Causes of Action Against the State Department

       A.       Count One: APA § 706(2)(A).

       184.     Defense Distributed & SAF incorporate the preceding paragraphs.



                                             49
         Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 50 of 89




        185.    The Administrative Procedure Act requires the Court to “hold unlawful and set

aside agency action, findings, and conclusions” that are found to be “arbitrary, capricious, an abuse

of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

        186.    The State Department committed a final agency action that was “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law,” 5 U.S.C. § 706(2)(A),

by disavowing the license it had originally issued to Defense Distributed and SAF in July 2018.

Defense Distributed & SAF are therefore entitled to a judgment holding this conduct unlawful and

setting it aside.

        187.    The State Department committed a final agency action that was “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law,” 5 U.S.C. § 706(2)(A),

by refusing to issue a letter to Defense Distributed & SAF, signed by the Deputy Assistant

Secretary for Defense Trade Controls, advising that (1) Defense Distributed I’s Published Files,

Ghost Gunner Files, and CAD Files are approved for public release (i.e., unlimited distribution )

in any form and are exempt from the export licensing requirements of the ITAR because they

satisfy the criteria of 22 C.F.R. § 125.4(b)(13), and (2) for the purposes of 22 C.F.R. § 125.4(b)(13)

the Department of State is the cognizant U.S. Government department or agency, and the

Directorate of Defense Trade Controls has delegated authority to issue the approval. Defense

Distributed & SAF are therefore entitled to a judgment holding this conduct unlawful.

        188.    The State Department committed a final agency action that was “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law,” 5 U.S.C. § 706(2)(A),

by refusing to draft and to fully pursue, to the extent authorized by law (including the

Administrative Procedure Act), the publication in the Federal Register of a notice of proposed

rulemaking and final rule revising USML Category I to exclude the technical data that was the



                                             50
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 51 of 89




subject of Defense Distributed I. Defense Distributed & SAF are therefore entitled to a judgment

holding this conduct unlawful.

       189.    The State Department committed a final agency action that was “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law,” 5 U.S.C. § 706(2)(A),

by disavowing the temporary modification it had originally issued to Defense Distributed and SAF

in July 2018. Defense Distributed & SAF are therefore entitled to a judgment holding this conduct

unlawful and setting it aside.

       190.    The State Department committed a final agency action that was “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law,” 5 U.S.C. § 706(2)(A),

by refusing to announce, while the above-referenced final rule is in development, a temporary

modification, consistent with the International Traffic in Arms Regulations (ITAR), 22 C.F.R. §

126.2, of USML Category I to exclude the technical data that was the subject of Defense

Distributed I. Defense Distributed & SAF are therefore entitled to a judgment holding this conduct

unlawful.

       191.    The State Department committed a final agency action that was “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law,” 5 U.S.C. § 706(2)(A),

by refusing to acknowledge and agree that the 2018 temporary modification of USML Category I

permits any United States person, to include Defense Distributed’s customers and SAF’s members,

to access, discuss, use, reproduce, or otherwise benefit from the technical data that is the subject

of the Action, and that the 2018 License permits any such person to access, discuss, use, reproduce

or otherwise benefit from the Published Files, Ghost Gunner Files, and CAD Files of Defense

Distributed I. Defense Distributed & SAF are therefore entitled to a judgment holding this conduct

unlawful.



                                            51
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 52 of 89




       B.      Count Two: APA § 706(2)(B).

       192.    Defense Distributed & SAF incorporate the preceding paragraphs.

       193.    The Administrative Procedure Act requires the Court to “hold unlawful and set

aside agency action, findings, and conclusions” that are found to be “contrary to constitutional

right, power, privilege, or immunity.” 5 U.S.C. § 706(2)(B).

       194.    The State Department committed a final agency action that was “contrary to

constitutional right, power, privilege, or immunity,” 5 U.S.C. § 706(2)(B), by disavowing the

license it had originally issued to Defense Distributed and SAF in July 2018.. Defense Distributed

& SAF are therefore entitled to a judgment holding this conduct unlawful and setting it aside.

       195.    The State Department committed a final agency action that was “contrary to

constitutional right, power, privilege, or immunity,” 5 U.S.C. § 706(2)(B), by refusing to issue a

letter to Defense Distributed & SAF, signed by the Deputy Assistant Secretary for Defense Trade

Controls, advising that (1) Defense Distributed I’s Published Files, Ghost Gunner Files, and CAD

Files are approved for public release (i.e., unlimited distribution ) in any form and are exempt from

the export licensing requirements of the ITAR because they satisfy the criteria of 22 C.F.R.

§ 125.4(b)(13), and (2) for the purposes of 22 C.F.R. § 125.4(b)(13) the Department of State is the

cognizant U.S. Government department or agency, and the Directorate of Defense Trade Controls

has delegated authority to issue the approval. Defense Distributed & SAF are therefore entitled to

a judgment holding this conduct unlawful.

       196.    The State Department committed a final agency action that was “contrary to

constitutional right, power, privilege, or immunity,” 5 U.S.C. § 706(2)(B), by refusing to draft and

to fully pursue, to the extent authorized by law (including the Administrative Procedure Act), the

publication in the Federal Register of a notice of proposed rulemaking and final rule revising



                                             52
         Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 53 of 89




USML Category I to exclude the technical data that was the subject of Defense Distributed I.

Defense Distributed & SAF are therefore entitled to a judgment holding this conduct unlawful.

        197.    The State Department committed a final agency action that was “contrary to

constitutional right, power, privilege, or immunity,” 5 U.S.C. § 706(2)(B), by disavowing the

temporary modification it had originally issued to Defense Distributed and SAF in July 2018.

Defense Distributed & SAF are therefore entitled to a judgment holding this conduct unlawful and

setting it aside.

        198.    The State Department committed a final agency action that was “contrary to

constitutional right, power, privilege, or immunity,” 5 U.S.C. § 706(2)(B), by refusing to

announce, while the above-referenced final rule is in development, a temporary modification,

consistent with the International Traffic in Arms Regulations (ITAR), 22 C.F.R. § 126.2, of USML

Category I to exclude the technical data that was the subject of Defense Distributed I. Defense

Distributed & SAF are therefore entitled to a judgment holding this conduct unlawful.

        199.    The State Department committed a final agency action that was “contrary to

constitutional right, power, privilege, or immunity,” 5 U.S.C. § 706(2)(B), by refusing to

acknowledge and agree that the 2018 temporary modification of USML Category I permits any

United States person, to include Defense Distributed’s customers and SAF’s members, to access,

discuss, use, reproduce, or otherwise benefit from the technical data that is the subject of the

Action, and that the 2018 License permits any such person to access, discuss, use, reproduce or

otherwise benefit from the Published Files, Ghost Gunner Files, and CAD Files of Defense

Distributed I. Defense Distributed & SAF are therefore entitled to a judgment holding this conduct

unlawful.

        C.      Count Three: APA § 706(2)(C).



                                           53
         Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 54 of 89




        200.    Defense Distributed & SAF incorporate the preceding paragraphs.

        201.    The Administrative Procedure Act requires the Court to “hold unlawful and set

aside agency action, findings, and conclusions” that are found to be “in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right.” 5 U.S.C. § 706(2)(C).

        202.    The State Department committed a final agency action that was “in excess of

statutory jurisdiction, authority, or limitations, or short of statutory right,” 5 U.S.C. § 706(2)(C),

by disavowing the license it had originally issued to Defense Distributed and SAF in July 2018.

Defense Distributed & SAF are therefore entitled to a judgment holding this conduct unlawful and

setting it aside.

        203.    The State Department committed a final agency action that was “in excess of

statutory jurisdiction, authority, or limitations, or short of statutory right,” 5 U.S.C. § 706(2)(C),

by refusing to issue a letter to Defense Distributed & SAF, signed by the Deputy Assistant

Secretary for Defense Trade Controls, advising that (1) Defense Distributed I’s Published Files,

Ghost Gunner Files, and CAD Files are approved for public release (i.e., unlimited distribution )

in any form and are exempt from the export licensing requirements of the ITAR because they

satisfy the criteria of 22 C.F.R. § 125.4(b)(13), and (2) for the purposes of 22 C.F.R. § 125.4(b)(13)

the Department of State is the cognizant U.S. Government department or agency, and the

Directorate of Defense Trade Controls has delegated authority to issue the approval. Defense

Distributed & SAF are therefore entitled to a judgment holding this conduct unlawful.

        204.    The State Department committed a final agency action that was “in excess of

statutory jurisdiction, authority, or limitations, or short of statutory right,” 5 U.S.C. § 706(2)(C),

by refusing to draft and to fully pursue, to the extent authorized by law (including the

Administrative Procedure Act), the publication in the Federal Register of a notice of proposed



                                              54
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 55 of 89




rulemaking and final rule revising USML Category I to exclude the technical data that was the

subject of Defense Distributed I. Defense Distributed & SAF are therefore entitled to a judgment

holding this conduct unlawful.

       205.    The State Department committed a final agency action that was “in excess of

statutory jurisdiction, authority, or limitations, or short of statutory right,” 5 U.S.C. § 706(2)(C),

by disavowing the temporary modification it had originally issued to Defense Distributed and SAF

in July 2018. Defense Distributed & SAF are therefore entitled to a judgment holding this conduct

unlawful and setting it aside.

       206.    The State Department committed a final agency action that was “in excess of

statutory jurisdiction, authority, or limitations, or short of statutory right,” 5 U.S.C. § 706(2)(C),

by refusing to announce, while the above-referenced final rule is in development, a temporary

modification, consistent with the International Traffic in Arms Regulations (ITAR), 22 C.F.R.

§ 126.2, of USML Category I to exclude the technical data that was the subject of Defense

Distributed I. Defense Distributed & SAF are therefore entitled to a judgment holding this conduct

unlawful.

       207.    The State Department committed a final agency action that was “in excess of

statutory jurisdiction, authority, or limitations, or short of statutory right,” 5 U.S.C. § 706(2)(C),

by refusing to acknowledge and agree that the 2018 temporary modification of USML Category I

permits any United States person, to include Defense Distributed’s customers and SAF’s members,

to access, discuss, use, reproduce, or otherwise benefit from the technical data that is the subject

of the Action, and that the 2018 License permits any such person to access, discuss, use, reproduce

or otherwise benefit from the Published Files, Ghost Gunner Files, and CAD Files of Defense




                                             55
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 56 of 89




Distributed I. Defense Distributed & SAF are therefore entitled to a judgment holding this conduct

unlawful.

       D.      Count Four: APA § 706(2)(D).

       208.    Defense Distributed & SAF incorporate the preceding paragraphs.

       209.    The Administrative Procedure Act requires the Court to “hold unlawful and set

aside agency action, findings, and conclusions” that are found to be “without observance of

procedure required by law.” 5 U.S.C. § 706(2)(D).

       210.    The State Department committed a final agency action that was “without

observance of procedure required by law,” 5 U.S.C. § 706(2)(D), by disavowing the license it had

originally issued to Defense Distributed and SAF in July 2018. Defense Distributed & SAF are

therefore entitled to a judgment holding this conduct unlawful and setting it aside.

       211.    The State Department committed a final agency action that was “without

observance of procedure required by law,” 5 U.S.C. § 706(2)(D), by refusing to issue a letter to

Defense Distributed & SAF, signed by the Deputy Assistant Secretary for Defense Trade Controls,

advising that (1) Defense Distributed I’s Published Files, Ghost Gunner Files, and CAD Files are

approved for public release (i.e., unlimited distribution ) in any form and are exempt from the

export licensing requirements of the ITAR because they satisfy the criteria of 22 C.F.R.

§ 125.4(b)(13), and (2) for the purposes of 22 C.F.R. § 125.4(b)(13) the Department of State is the

cognizant U.S. Government department or agency, and the Directorate of Defense Trade Controls

has delegated authority to issue the approval. Defense Distributed & SAF are therefore entitled to

a judgment holding this conduct unlawful.

       212.    The State Department committed a final agency action that was “without

observance of procedure required by law,” 5 U.S.C. § 706(2)(D), by refusing to draft and to fully



                                            56
         Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 57 of 89




pursue, to the extent authorized by law (including the Administrative Procedure Act), the

publication in the Federal Register of a notice of proposed rulemaking and final rule revising

USML Category I to exclude the technical data that was the subject of Defense Distributed I.

Defense Distributed & SAF are therefore entitled to a judgment holding this conduct unlawful.

        213.    The State Department committed a final agency action that was “contrary to

constitutional right, power, privilege, or immunity,” 5 U.S.C. § 706(2)(B), by disavowing the

temporary modification it had originally issued to Defense Distributed and SAF in July 2018.

Defense Distributed & SAF are therefore entitled to a judgment holding this conduct unlawful and

setting it aside.

        214.    The State Department committed a final agency action that was “without

observance of procedure required by law,” 5 U.S.C. § 706(2)(D), by refusing to announce, while

the above-referenced final rule is in development, a temporary modification, consistent with the

International Traffic in Arms Regulations (ITAR), 22 C.F.R. § 126.2, of USML Category I to

exclude the technical data that was the subject of Defense Distributed I. Defense Distributed &

SAF are therefore entitled to a judgment holding this conduct unlawful.

        215.    The State Department committed a final agency action that was “without

observance of procedure required by law,” 5 U.S.C. § 706(2)(D), by refusing to acknowledge and

agree that the 2018 temporary modification of USML Category I permits any United States person,

to include Defense Distributed’s customers and SAF’s members, to access, discuss, use, reproduce,

or otherwise benefit from the technical data that is the subject of the Action, and that the 2018

License permits any such person to access, discuss, use, reproduce or otherwise benefit from the

Published Files, Ghost Gunner Files, and CAD Files of Defense Distributed I. Defense Distributed

& SAF are therefore entitled to a judgment holding this conduct unlawful.



                                           57
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 58 of 89




       E.      Count Five: Breach of contract.

       216.    Defense Distributed & SAF incorporate the preceding paragraphs.

       217.    Defense Distributed, SAF, and Conn Williamson timely performed all of their

obligations under the Settlement Agreement. Defense Distributed, SAF, and Conn Williamson

did not commit any material breach of the Settlement Agreement.

       218.    The State Department committed an unexcused material breach of the Settlement

Agreement by disavowing the license it had originally issued to Defense Distributed and SAF in

July 2018. Defense Distributed & SAF are therefore entitled to a judgment that (1) declares this

conduct unlawful, (2) enjoins further breaches of this kind, (3) awards Defense Distributed & SAF

nominal damages, (4) awards Defense Distributed & SAF exemplary damages, and (5) awards

Defense Distributed actual damages proximately caused by this wrongdoing in an amount no less

than five million dollars.

       219.    The State Department breached the Settlement Agreement by refusing to issue a

letter to Defense Distributed & SAF, signed by the Deputy Assistant Secretary for Defense Trade

Controls, advising that (1) Defense Distributed I’s Published Files, Ghost Gunner Files, and CAD

Files are approved for public release (i.e., unlimited distribution ) in any form and are exempt from

the export licensing requirements of the ITAR because they satisfy the criteria of 22 C.F.R.

§ 125.4(b)(13), and (2) for the purposes of 22 C.F.R. § 125.4(b)(13) the Department of State is the

cognizant U.S. Government department or agency, and the Directorate of Defense Trade Controls

has delegated authority to issue the approval. Defense Distributed & SAF are therefore entitled to

a judgment that (1) declares this conduct unlawful, (2) enjoins further breaches of this kind, (3)

awards Defense Distributed & SAF nominal damages, (4) awards Defense Distributed & SAF




                                             58
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 59 of 89




exemplary damages, and (5) awards Defense Distributed actual damages proximately caused by

this wrongdoing in an amount no less than five million dollars.

       220.    The State Department committed an unexcused material breach of the Settlement

Agreement by refusing to draft and to fully pursue, to the extent authorized by law (including the

Administrative Procedure Act), the publication in the Federal Register of a notice of proposed

rulemaking and final rule revising USML Category I to exclude the technical data that was the

subject of Defense Distributed I. Defense Distributed & SAF are therefore entitled to a judgment

that (1) declares this conduct unlawful, (2) enjoins further breaches of this kind, (3) awards

Defense Distributed & SAF nominal damages, (4) awards Defense Distributed & SAF exemplary

damages, and (5) awards Defense Distributed actual damages proximately caused by this

wrongdoing in an amount no less than five million dollars.

       221.    The State Department committed an unexcused material breach of the Settlement

Agreement by refusing to announce, while the above-referenced final rule is in development, a

temporary modification, consistent with the International Traffic in Arms Regulations (ITAR), 22

C.F.R. § 126.2, of USML Category I to exclude the technical data that was the subject of Defense

Distributed I. Defense Distributed & SAF are therefore entitled to a judgment that (1) declares

this conduct unlawful, (2) enjoins further breaches of this kind, (3) awards Defense Distributed &

SAF nominal damages, (4) awards Defense Distributed & SAF exemplary damages, and (5)

awards Defense Distributed actual damages proximately caused by this wrongdoing in an amount

no less than five million dollars.

       222.    The State Department committed an unexcused material breach of the Settlement

Agreement by disavowing the temporary modification it had originally issued to Defense

Distributed and SAF in July 2018. Defense Distributed & SAF are therefore entitled to a judgment



                                           59
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 60 of 89




that (1) declares this conduct unlawful, (2) enjoins further breaches of this kind, (3) awards

Defense Distributed & SAF nominal damages, (4) awards Defense Distributed & SAF exemplary

damages, and (5) awards Defense Distributed actual damages proximately caused by this

wrongdoing in an amount no less than five million dollars.

       223.    The State Department committed an unexcused material breach of the Settlement

Agreement by refusing to acknowledge and agree that the 2018 temporary modification of USML

Category I permits any United States person, to include Defense Distributed’s customers and

SAF’s members, to access, discuss, use, reproduce, or otherwise benefit from the technical data

that is the subject of the Action, and that the 2018 License permits any such person to access,

discuss, use, reproduce or otherwise benefit from the Published Files, Ghost Gunner Files, and

CAD Files of Defense Distributed I. Defense Distributed & SAF are therefore entitled to a

judgment that (1) declares this conduct unlawful, (2) enjoins further breaches of this kind, (3)

awards Defense Distributed & SAF nominal damages, (4) awards Defense Distributed & SAF

exemplary damages, and (5) awards Defense Distributed actual damages proximately caused by

this wrongdoing in an amount no less than five million dollars.

       224.    The State Department waived any and all grounds of opposition to court

enforcement of the Settlement Agreement. Settlement Agreement paragraph 4 entails the State

Department’s consent to “any civil, criminal, or administrative action . . . permitted by law, if any,

that may be necessary to consummate or enforce this Settlement Agreement.”

       F.      Count Six: Freedom of Speech and of the Press

       225.    Defense Distributed & SAF incorporate the preceding paragraphs.

       226.    The First Amendment of the Constitution of the United States forbids government

actions abridging the freedom of speech or of the press. It applies to the State Department.



                                             60
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 61 of 89




       227.    The State Department’s conduct violates the First Amendment doctrine regarding

prior restraints. See, e.g., Bantam Books, Inc. v. Sullivan, 372 U.S. 58 (1963). The State

Department’s conduct constitutes a prior restraint of expression; as such, it is an unconstitutional

abridgement of First Amendment freedoms because the State Department cannot carry the heavy

burden of justifying a prior restraint and because the prior restraint does not operate under

sufficient judicial superintendence.

       228.    The State Department’s conduct violates the First Amendment doctrine regarding

content-based speech restrictions. See, e.g., Reed v. Town of Gilbert, Ariz., 135 S. Ct. 2218 (2015).

The State Department’s conduct imposes content-based speech restrictions; as such, the conduct

is an unconstitutional abridgement of First Amendment’s freedoms because the State Department

cannot carry the heavy burden of justifying a content-based speech restriction and because it does

not serve a compelling governmental interest and is not narrowly drawn to serve any such interest.

       229.    The State Department’s conduct violates the First Amendment doctrine regarding

content-neutral speech restrictions. See, e.g., McCullen v. Coakley, 134 S. Ct. 2518 (2014). Even

if the State Department’s conduct is deemed to impose content-neutral speech restrictions, it is an

unconstitutional abridgement of First Amendment’s freedoms because it does not serve a

significant governmental interest and is not narrowly drawn to serve any such interest.

       230.    The State Department’s conduct violates the First Amendment doctrine regarding

overbreadth. See, e.g., City of Houston, Tex. v. Hill, 482 U.S. 451 (1987). The State Department’s

conduct forbids a substantial amount of constitutionally protected speech and is not narrowly

tailored to prohibit only constitutionally unprotected speech; as such, it is an unconstitutional

abridgement of First Amendment’s freedoms.




                                             61
           Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 62 of 89




           231.   The State Department violated Defense Distributed and SAF’s First Amendment

rights by disavowing the license it had originally issued to Defense Distributed and SAF in July

2018. Defense Distributed & SAF are therefore entitled to a judgment that (1) declares this

conduct unlawful, (2) enjoins such further wrongdoing, (3) awards Defense Distributed & SAF

nominal damages, (4) awards Defense Distributed & SAF exemplary damages, and (5) awards

Defense Distributed actual damages proximately caused by this wrongdoing in an amount no less

than five million dollars.

           232.   The State Department violated Defense Distributed and SAF’s First Amendment

rights by refusing to issue a letter to Defense Distributed & SAF, signed by the Deputy Assistant

Secretary for Defense Trade Controls, advising that (1) Defense Distributed I’s Published Files,

Ghost Gunner Files, and CAD Files are approved for public release (i.e., unlimited distribution )

in any form and are exempt from the export licensing requirements of the ITAR because they

satisfy the criteria of 22 C.F.R. § 125.4(b)(13), and (2) for the purposes of 22 C.F.R. § 125.4(b)(13)

the Department of State is the cognizant U.S. Government department or agency, and the

Directorate of Defense Trade Controls has delegated authority to issue the approval. Defense

Distributed & SAF are therefore entitled to a judgment that (1) declares this conduct unlawful, (2)

enjoins such further wrongdoing, (3) awards Defense Distributed & SAF nominal damages, (4)

awards Defense Distributed & SAF exemplary damages, and (5) awards Defense Distributed

actual damages proximately caused by this wrongdoing in an amount no less than five million

dollars.

           233.   The State Department violated Defense Distributed and SAF’s First Amendment

rights by refusing to draft and to fully pursue, to the extent authorized by law (including the

Administrative Procedure Act), the publication in the Federal Register of a notice of proposed



                                             62
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 63 of 89




rulemaking and final rule revising USML Category I to exclude the technical data that was the

subject of Defense Distributed I. Defense Distributed & SAF are therefore entitled to a judgment

holding this conduct unlawful. Defense Distributed & SAF are therefore entitled to a judgment

that (1) declares this conduct unlawful, (2) enjoins such further wrongdoing, (3) awards Defense

Distributed & SAF nominal damages, (4) awards Defense Distributed & SAF exemplary damages,

and (5) awards Defense Distributed actual damages proximately caused by this wrongdoing in an

amount no less than five million dollars.

       234.    The State Department violated Defense Distributed and SAF’s First Amendment

rights by disavowing the temporary modification it had originally issued to Defense Distributed

and SAF in July 2018. Defense Distributed & SAF are therefore entitled to a judgment that (1)

declares this conduct unlawful, (2) enjoins such further wrongdoing, (3) awards Defense

Distributed & SAF nominal damages, (4) awards Defense Distributed & SAF exemplary damages,

and (5) awards Defense Distributed actual damages proximately caused by this wrongdoing in an

amount no less than five million dollars.

       235.    The State Department violated Defense Distributed and SAF’s First Amendment

rights by refusing to announce, while the above-referenced final rule is in development, a

temporary modification, consistent with the International Traffic in Arms Regulations (ITAR), 22

C.F.R. § 126.2, of USML Category I to exclude the technical data that was the subject of Defense

Distributed I. Defense Distributed & SAF are therefore entitled to a judgment holding this conduct

unlawful. Defense Distributed & SAF are therefore entitled to a judgment that (1) declares this

conduct unlawful, (2) enjoins such further wrongdoing, (3) awards Defense Distributed & SAF

nominal damages, (4) awards Defense Distributed & SAF exemplary damages, and (5) awards




                                            63
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 64 of 89




Defense Distributed actual damages proximately caused by this wrongdoing in an amount no less

than five million dollars.

       236.    The State Department violated Defense Distributed and SAF’s First Amendment

rights by refusing to acknowledge and agree that the 2018 temporary modification of USML

Category I permits any United States person, to include Defense Distributed’s customers and

SAF’s members, to access, discuss, use, reproduce, or otherwise benefit from the technical data

that is the subject of the Action, and that the 2018 License permits any such person to access,

discuss, use, reproduce or otherwise benefit from the Published Files, Ghost Gunner Files, and

CAD Files of Defense Distributed I. Defense Distributed & SAF are therefore entitled to a

judgment that (1) declares this conduct unlawful, (2) enjoins such further wrongdoing, (3) awards

Defense Distributed & SAF nominal damages, (4) awards Defense Distributed & SAF exemplary

damages, and (5) awards Defense Distributed actual damages proximately caused by this

wrongdoing in an amount no less than five million dollars.

       G.      Count Seven: Right to Keep and Bear Arms

       237.    Defense Distributed & SAF incorporate the preceding paragraphs.

       238.    The Second Amendment of the Constitution of the United States forbids laws

abridging the individual right to keep and bear Arms.

       239.    The State Department violated the Second Amendment by subjecting Defense

Distributed & SAF to an unconstitutional abridgement of Second Amendment rights. See District

of Columbia v. Heller, 554 U.S. 570, 627 (2008). The State Department’s conduct infringes the

individual right to make and acquire Arms, which is part and parcel of the right to keep and bear

Arms; as such, it is an unconstitutional abridgement of Second Amendment rights.




                                           64
           Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 65 of 89




           240.   The State Department violated Defense Distributed and SAF’s Second Amendment

rights by disavowing the license it had originally issued to Defense Distributed and SAF in July

2018. Defense Distributed & SAF are therefore entitled to a judgment that (1) declares this

conduct unlawful, (2) enjoins such further wrongdoing, (3) awards Defense Distributed & SAF

nominal damages, (4) awards Defense Distributed & SAF exemplary damages, and (5) awards

Defense Distributed actual damages proximately caused by this wrongdoing in an amount no less

than five million dollars.

           241.   The State Department violated Defense Distributed and SAF’s Second Amendment

rights by refusing to issue a letter to Defense Distributed & SAF, signed by the Deputy Assistant

Secretary for Defense Trade Controls, advising that (1) Defense Distributed I’s Published Files,

Ghost Gunner Files, and CAD Files are approved for public release (i.e., unlimited distribution )

in any form and are exempt from the export licensing requirements of the ITAR because they

satisfy the criteria of 22 C.F.R. § 125.4(b)(13), and (2) for the purposes of 22 C.F.R. § 125.4(b)(13)

the Department of State is the cognizant U.S. Government department or agency, and the

Directorate of Defense Trade Controls has delegated authority to issue the approval. Defense

Distributed & SAF are therefore entitled to a judgment that (1) declares this conduct unlawful, (2)

enjoins such further wrongdoing, (3) awards Defense Distributed & SAF nominal damages, (4)

awards Defense Distributed & SAF exemplary damages, and (5) awards Defense Distributed

actual damages proximately caused by this wrongdoing in an amount no less than five million

dollars.

           242.   The State Department violated Defense Distributed and SAF’s Second Amendment

rights by refusing to draft and to fully pursue, to the extent authorized by law (including the

Administrative Procedure Act), the publication in the Federal Register of a notice of proposed



                                             65
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 66 of 89




rulemaking and final rule revising USML Category I to exclude the technical data that was the

subject of Defense Distributed I. Defense Distributed & SAF are therefore entitled to a judgment

that (1) declares this conduct unlawful, (2) enjoins such further wrongdoing, (3) awards Defense

Distributed & SAF nominal damages, (4) awards Defense Distributed & SAF exemplary damages,

and (5) awards Defense Distributed actual damages proximately caused by this wrongdoing in an

amount no less than five million dollars.

       243.    The State Department violated Defense Distributed and SAF’s Second Amendment

rights by disavowing the temporary modification it had originally issued to Defense Distributed

and SAF in July 2018. Defense Distributed & SAF are therefore entitled to a judgment that (1)

declares this conduct unlawful, (2) enjoins such further wrongdoing, (3) awards Defense

Distributed & SAF nominal damages, (4) awards Defense Distributed & SAF exemplary damages,

and (5) awards Defense Distributed actual damages proximately caused by this wrongdoing in an

amount no less than five million dollars.

       244.    The State Department violated Defense Distributed and SAF’s Second Amendment

rights by refusing to announce, while the above-referenced final rule is in development, a

temporary modification, consistent with the International Traffic in Arms Regulations (ITAR), 22

C.F.R. § 126.2, of USML Category I to exclude the technical data that was the subject of Defense

Distributed I. Defense Distributed & SAF are therefore entitled to a judgment that (1) declares this

conduct unlawful, (2) enjoins such further wrongdoing, (3) awards Defense Distributed & SAF

nominal damages, (4) awards Defense Distributed & SAF exemplary damages, and (5) awards

Defense Distributed actual damages proximately caused by this wrongdoing in an amount no less

than five million dollars.




                                            66
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 67 of 89




       245.    The State Department violated Defense Distributed and SAF’s Second Amendment

rights by refusing to acknowledge and agree that the 2018 temporary modification of USML

Category I permits any United States person, to include Defense Distributed’s customers and

SAF’s members, to access, discuss, use, reproduce, or otherwise benefit from the technical data

that is the subject of the Action, and that the 2018 License permits any such person to access,

discuss, use, reproduce or otherwise benefit from the Published Files, Ghost Gunner Files, and

CAD Files of Defense Distributed I. Defense Distributed & SAF are therefore entitled to a

judgment that (1) declares this conduct unlawful, (2) enjoins such further wrongdoing, (3) awards

Defense Distributed & SAF nominal damages, (4) awards Defense Distributed & SAF exemplary

damages, and (5) awards Defense Distributed actual damages proximately caused by this

wrongdoing in an amount no less than five million dollars.

       H.      Count Eight: Due Process

       246.    Defense Distributed & SAF incorporate the preceding paragraphs.

       247.    The Due Process Clause of the Fifth Amendment of the Constitution of the United

States forbids the federal government from depriving any person of life, liberty, or property

without due process of law.

       248.    The State Department violated the Due Process Clause of the Fifth Amendment of

the Constitution of the United States by depriving Defense Distributed & SAF of liberty and

property without due process of law. See, e.g., Matthews v. Eldridge, 424 U.S. 319 (1976). The

State Department’s conduct deprives Defense Distributed & SAF of a license issued by the

Secretary of State pursuant to federal law, and does so without supplying adequate pre-deprivation

notice and an opportunity to be heard; as such, it is an unconstitutional deprivation of property

without due process of law. Defense Distributed & SAF are therefore entitled to a judgment that



                                           67
           Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 68 of 89




(1) declares this conduct unlawful, (2) enjoins such further wrongdoing, (3) awards Defense

Distributed & SAF nominal damages, (4) awards Defense Distributed & SAF exemplary damages,

and (5) awards Defense Distributed actual damages in an amount no less than five million dollars.

           249.   The State Department violated Defense Distributed and SAF’s Fifth Amendment

rights by disavowing the 2018 License. Defense Distributed & SAF are therefore entitled to a

judgment that (1) declares this conduct unlawful, (2) enjoins such further wrongdoing, (3) awards

Defense Distributed & SAF nominal damages, (4) awards Defense Distributed & SAF exemplary

damages, and (5) awards Defense Distributed actual damages proximately caused by this

wrongdoing in an amount no less than five million dollars.

           250.   The State Department violated Defense Distributed and SAF’s Fifth Amendment

rights by refusing to issue a letter to Defense Distributed & SAF, signed by the Deputy Assistant

Secretary for Defense Trade Controls, advising that (1) Defense Distributed I’s Published Files,

Ghost Gunner Files, and CAD Files are approved for public release (i.e., unlimited distribution )

in any form and are exempt from the export licensing requirements of the ITAR because they

satisfy the criteria of 22 C.F.R. § 125.4(b)(13), and (2) for the purposes of 22 C.F.R. § 125.4(b)(13)

the Department of State is the cognizant U.S. Government department or agency, and the

Directorate of Defense Trade Controls has delegated authority to issue the approval. Defense

Distributed & SAF are therefore entitled to a judgment that (1) declares this conduct unlawful, (2)

enjoins such further wrongdoing, (3) awards Defense Distributed & SAF nominal damages, (4)

awards Defense Distributed & SAF exemplary damages, and (5) awards Defense Distributed

actual damages proximately caused by this wrongdoing in an amount no less than five million

dollars.




                                             68
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 69 of 89




       251.    The State Department violated Defense Distributed and SAF’s Fifth Amendment

rights by refusing to draft and to fully pursue, to the extent authorized by law (including the

Administrative Procedure Act), the publication in the Federal Register of a notice of proposed

rulemaking and final rule revising USML Category I to exclude the technical data that was the

subject of Defense Distributed I. Defense Distributed & SAF are therefore entitled to a judgment

that (1) declares this conduct unlawful, (2) enjoins such further wrongdoing, (3) awards Defense

Distributed & SAF nominal damages, (4) awards Defense Distributed & SAF exemplary damages,

and (5) awards Defense Distributed actual damages proximately caused by this wrongdoing in an

amount no less than five million dollars.

       252.    The State Department violated Defense Distributed and SAF’s Fifth Amendment

rights by disavowing the temporary modification it had originally issued to Defense Distributed

and SAF in July 2018. Defense Distributed & SAF are therefore entitled to a judgment that (1)

declares this conduct unlawful, (2) enjoins such further wrongdoing, (3) awards Defense

Distributed & SAF nominal damages, (4) awards Defense Distributed & SAF exemplary damages,

and (5) awards Defense Distributed actual damages proximately caused by this wrongdoing in an

amount no less than five million dollars.

       253.    The State Department violated Defense Distributed and SAF’s Fifth Amendment

rights by refusing to announce, while the above-referenced final rule is in development, a

temporary modification, consistent with the International Traffic in Arms Regulations (ITAR), 22

C.F.R. § 126.2, of USML Category I to exclude the technical data that was the subject of Defense

Distributed I. Defense Distributed & SAF are therefore entitled to a judgment that (1) declares

this conduct unlawful, (2) enjoins such further wrongdoing, (3) awards Defense Distributed &

SAF nominal damages, (4) awards Defense Distributed & SAF exemplary damages, and (5)



                                            69
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 70 of 89




awards Defense Distributed actual damages proximately caused by this wrongdoing in an amount

no less than five million dollars.

       254.    The State Department violated Defense Distributed and SAF’s Fifth Amendment

rights by refusing to acknowledge and agree that the 2018 temporary modification of USML

Category I permits any United States person, to include Defense Distributed’s customers and

SAF’s members, to access, discuss, use, reproduce, or otherwise benefit from the technical data

that is the subject of the Action, and that the 2018 License permits any such person to access,

discuss, use, reproduce or otherwise benefit from the Published Files, Ghost Gunner Files, and

CAD Files of Defense Distributed I. Defense Distributed & SAF are therefore entitled to a

judgment that (1) declares this conduct unlawful, (2) enjoins such further wrongdoing, (3) awards

Defense Distributed & SAF nominal damages, (4) awards Defense Distributed & SAF exemplary

damages, and (5) awards Defense Distributed actual damages proximately caused by this

wrongdoing in an amount no less than five million dollars.

VIII. Causes of Action Against Grewal.

       255.    New Jersey Attorney General Gurbir Grewal denies Defense Distributed's right to

publish digital firearms information in the form of computer files. He denies Defense Distributed's

right to do so via the internet; he denies Defense Distributed's right to do so via the mail; he denies

Defense Distributed's right to do so via brick-and-mortar public libraries; and he denies Defense

Distributed's right to do so via any other means of publication.            He also denies Defense

Distributed's right to conduct secondary activities that accompany all of these publication methods,

such as advertising.    In each of these respects, Grewal acts knowingly, intentionally, and

selectively. Many people engage in the activities for which Defense Distributed and SAF are being

persecuted. But Grewal does not target them as he targets Defense Distributed and SAF.



                                              70
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 71 of 89




       256.    Grewal's conduct subjects Defense Distributed and SAF to an unconstitutional

abridgement of First Amendment freedoms; an unconstitutional infringement of Second

Amendment rights; an unconstitutional violation of the right to equal protection of the laws; an

unconstitutional deprivation of liberty and property without due process of law; an unconstitutional

violation of the Commerce Clause, regulation by way of state laws that are preempted by federal

law, and tortious interference with valid legal contracts.

       A.      Count Nine: 42 U.S.C. § 1983—Freedom of Speech and of the Press

       257.    Defense Distributed & SAF incorporate the preceding paragraphs.

       258.    The First Amendment of the Constitution of the United States forbids government

actions abridging the freedom of speech or of the press. It applies to Attorney General Gurbir

Grewal by virtue of the Fourteenth Amendment of the Constitution of the United States.

       259.    Grewal violated 42 U.S.C. § 1983 by acting, under color of state law, to subject

Defense Distributed and SAF to an unconstitutional abridgement of First Amendment freedoms.

       260.    Grewal violated 42 U.S.C. § 1983 by threatening, under color of state law, to

subject Defense Distributed and SAF to an unconstitutional abridgement of First Amendment

freedoms.

       261.    Grewal’s conduct violates the First Amendment doctrine regarding prior restraints.

See, e.g., Bantam Books, Inc. v. Sullivan, 372 U.S. 58 (1963). Grewal’s conduct constitutes a prior

restraint of expression; as such, it is an unconstitutional abridgement of First Amendment’s

freedoms because Grewal cannot carry the heavy burden of justifying a prior restraint and because

the prior restraint does not operate under sufficient judicial superintendence.

       262.    Grewal’s conduct violates the First Amendment doctrine regarding content based

speech restrictions. See, e.g., Reed v. Town of Gilbert, Ariz., 135 S. Ct. 2218 (2015). Grewal’s



                                             71
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 72 of 89




conduct imposes content-based speech restrictions; as such, the restrictions are an unconstitutional

abridgement of First Amendment’s freedoms because they do not serve a compelling

governmental interest and are not narrowly drawn to serve any such interest.

       263.    Grewal’s conduct violates the First Amendment doctrine regarding content neutral

speech restrictions. See, e.g., McCullen v. Coakley, 134 S. Ct. 2518 (2014). Even if Grewal’s

conduct is deemed to impose content-neutral speech restrictions, it is an unconstitutional

abridgement of First Amendment’s freedoms because it does not serve a significant governmental

interest and is not narrowly drawn to serve any such interest.

       264.    Grewal’s conduct violates the First Amendment doctrine regarding overbreadth.

See, e.g., City of Houston, Tex. v. Hill, 482 U.S. 451 (1987). Grewal’s conduct forbids a substantial

amount of constitutionally protected speech and is not narrowly tailored to prohibit only

constitutionally unprotected speech; as such, it is an unconstitutional abridgement of First

Amendment’s freedoms.

       265.    In each of these respects, Grewal’s conduct results in an unconstitutional

abridgement of First Amendment freedoms both facially and as applied to these circumstances.

       266.    Grewal’s conduct proximately caused damages to Defense Distributed and SAF, to

the persons with whom Defense Distributed and SAF have communicated, to the persons who

desire to communicate with Defense Distributed and SAF, and to other persons wishing to engage

in similar communications. The damages include, but are not limited to, the loss of First

Amendment rights, the chilling effect on conduct protected by the First Amendment, and the

substantial time and resources expended in defense of these rights.




                                             72
         Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 73 of 89




         267.   Defense Distributed and SAF are therefore entitled to a judgment against Grewal

awarding Defense Distributed and SAF declaratory relief, injunctive relief, and attorney fees and

costs.

         B.     Count Ten: 42 U.S.C. § 1983—Right to Keep and Bear Arms

         268.   Defense Distributed & SAF incorporate the preceding paragraphs.

         269.   The Second Amendment of the Constitution of the United States forbids laws

abridging the individual right to keep and bear Arms. It applies to Grewal in his official capacity

by virtue of the Fourteenth Amendment of the Constitution of the United States.

         270.   Grewal violated 42 U.S.C. § 1983 by acting, under color of state law, to subject

Defense Distributed and SAF to an unconstitutional abridgement of Second Amendment rights.

         271.   Grewal additionally violated 42 U.S.C. § 1983 by threatening, under color of state

law, to subject Defense Distributed and SAF to an unconstitutional abridgement of Second

Amendment rights.

         272.   Grewal’s conduct violates the individual Second Amendment right to keep and bear

Arms. See District of Columbia v. Heller, 554 U.S. 570, 627 (2008); McDonald v. Chicago, 561

U.S. 742 (2010). Grewal’s conduct infringes the individual right to make and acquire Arms, which

is part and parcel of the right to keep and bear Arms; as such, it is an unconstitutional abridgement

of Second Amendment rights.

         273.   In each of these respects, Grewal’s conduct constitutes an unconstitutional

abridgement of Second Amendment rights both facially and as applied to these circumstances.

         274.   Grewal’s conduct proximately caused damages to Defense Distributed and SAF,

the persons they communicate with, and others. The damages include, but are not limited to, the




                                             73
         Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 74 of 89




loss of Second Amendment rights, the chilling effect on conduct protected by the Second

Amendment, and the substantial time and resources expended in defense of these rights.

         275.   Defense Distributed and SAF are therefore entitled to a judgment against Grewal

awarding Defense Distributed and SAF declaratory relief, injunctive relief, and attorney fees and

costs.

         C.     Count Eleven: 42 U.S.C. § 1983—Equal Protection

         276.   Defense Distributed & SAF incorporate the preceding paragraphs.

         277.   The Equal Protection Clause of the Fourteenth Amendment of the Constitution of

the United States forbids the several States from denying to any person within their jurisdictions

the equal protection of the laws. It applies to Grewal in his official capacity.

         278.   Grewal violated 42 U.S.C. § 1983 by acting, under color of state law, to subject

Defense Distributed and SAF to an unconstitutional violation of the Equal Protection Clause.

         279.   Grewal additionally violated 42 U.S.C. § 1983 by threatening, under color of state

law, to subject Defense Distributed and SAF to an unconstitutional violation of the Equal

Protection Clause.

         280.   Grewal’s conduct violates the Equal Protection Clause’s doctrine regarding

selective enforcement. See, e.g., Whren v. United States, 517 U.S. 806 (1996). Grewal took action

against Defense Distributed-but not similarly situated persons engaged in publication of the

Defense Distributed I Files-because Grewal disagrees with the content of Defense Distributed’s

constitutionally protected speech and because Grewal dislikes the persons involved in the speech;

as such, Grewal’s conduct violates Defense Distributed and SAF’s right to the equal protection of

the laws.




                                             74
         Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 75 of 89




         281.   In each of these respects, Grewal’s conduct constitutes an unconstitutional violation

of the Equal Protection Clause both facially and as applied to these circumstances.

         282.   Grewal’s conduct proximately caused damages to Defense Distributed and SAF,

the persons they communicate with, and others. The damages include, but are not limited to,

Defense Distributed and SAF’s loss of Equal Protection Clause rights and the substantial time and

resources expended in defense these rights.

         283.   Defense Distributed and SAF are therefore entitled to a judgment against Grewal

awarding Defense Distributed and SAF declaratory relief, injunctive relief, and attorney fees and

costs.

         D.     Count Twelve: 42 U.S.C. § 1983—Due Process

         284.   Defense Distributed & SAF incorporate the preceding paragraphs.

         285.   The Due Process Clause of the Fourteenth Amendment of the Constitution of the

United States forbids the several States from depriving any person of life, liberty, or property

without due process of law. It applies to Grewal in his official capacity.

         286.   Grewal violated 42 U.S.C. § 1983 by acting, under color of state law, to subject

Defense Distributed and SAF to a deprivation of liberty and property without due process of law.

         287.   Grewal additionally violated 42 U.S.C. § 1983 by threatening, under color of state

law, to subject Defense Distributed and SAF to a deprivation of liberty and property without due

process of law.

         288.   Grewal’s conduct violates the Due Process Clause doctrine regarding vagueness.

See, e.g., F.C.C. v. Fox Television Stations, Inc., 567 U.S. 239 (2012). Grewal’s conduct forbids

expression without giving fair notice of what is forbidden; as such, it is an unconstitutional

deprivation of liberty and property without due process of law.



                                              75
         Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 76 of 89




         289.   Grewal’s conduct violates the Due Process Clause doctrine regarding overbreadth.

See, e.g., Coates v. City of Cincinnati, 402 U.S. 611 (1971). Grewal’s conduct forbids a substantial

amount of constitutionally protected speech; as such, it is an unconstitutional deprivation of liberty

and property without due process of law.

         290.   Grewal’s conduct violates the Due Process Clause doctrine regarding deprivations

of property. See, e.g., Matthews v. Eldridge, 424 U.S. 319 (1976). Grewal’s conduct deprives

Defense Distributed and SAF of a license issued by the Secretary of State pursuant to federal law,

and does so without supplying adequate pre-deprivation notice and an opportunity to be heard; as

such, it is an unconstitutional deprivation of property without due process of law.

         291.   In each of these respects, Grewal’s conduct constitutes an unconstitutional

abridgement of Due Process Clause rights both facially and as applied to these circumstances.

         292.   Grewal’s conduct proximately caused damages to Defense Distributed and SAF,

the persons they communicate with, and others. The damages include, but are not limited to, the

loss of Defense Distributed and SAF’s Due Process Clause rights and the substantial time and

resources expended in defense these rights.

         293.   Defense Distributed and SAF are therefore entitled to a judgment against Grewal

awarding Defense Distributed and SAF declaratory relief, injunctive relief, and attorney fees and

costs.

         E.     Count Thirteen: 42 U.S.C. § 1983—Commerce Clause

         294.   Defense Distributed & SAF incorporate the preceding paragraphs.

         295.   The Commerce Clause of Article I, Section 8 of the Constitution of the United

States imposes a negative command, known as the dormant Commerce Clause, that limits the




                                              76
         Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 77 of 89




authority of the several States to enact laws burdening interstate commerce. It applies to Grewal

in his official capacity.

        296.    Grewal violated 42 U.S.C. § 1983 by acting, under color of state law, to subject

Defense Distributed and SAF to a deprivation of the right to be free of commercial restraints that

violate the dormant Commerce Clause.

        297.    Grewal additionally violated 42 U.S.C. § 1983 by threatening, under color of state

law, to subject Defense Distributed and SAF to a deprivation of the right to be free of commercial

restraints that violate the dormant Commerce Clause.

        298.    Grewal’s conduct violates the dormant Commerce Clause doctrine regarding laws

that directly regulate interstate commerce. See, e.g., Granholm v. Heald, 125 S. Ct. 1885 (2005).

Grewal’s conduct directly regulates interstate commerce by projecting New Jersey law into other

states. Grewal’s conduct does not serve a compelling governmental interest. And Grewal’s

conduct is not the least restrictive means of accomplishing any such interest. As such, it violates

the Commerce Clause.

        299.    Grewal’s conduct violates the dormant Commerce Clause doctrine regarding laws

that discriminate against interstate commerce. See, e.g., Granholm, 125 S. Ct. 1885. Grewal’s

conduct discriminates against interstate commerce on purpose, on its face, and in effect. Grewal’s

conduct does not serve a compelling governmental interest. And Grewal’s conduct is not the least

restrictive means of accomplishing any such interest. As such, it violates the Commerce Clause.

        300.    Grewal’s conduct violates the dormant Commerce Clause doctrine regarding all

laws that implicate interstate commerce. See, e.g., Pike v. Bruce Church, Inc., 397 U.S. 137

(1970). Grewal’s conduct imposes burdens on interstate commerce that are clearly excessive in

relation to putative local benefits; as such, it violates the Commerce Clause.



                                            77
         Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 78 of 89




         301.   In each of these respects, Grewal’s conduct constitutes an unconstitutional

abridgement of Due Process Clause rights both facially and as applied to these circumstances.

         302.   Grewal’s conduct proximately caused damages to Defense Distributed and SAF,

the persons they communicate with, and others. The damages include, but are not limited to, the

loss of Dormant Commerce Clause rights in the past and the substantial time and resources

expended in defense these rights.

         303.   Defense Distributed and SAF are therefore entitled to a judgment against Grewal

awarding Defense Distributed and SAF declaratory relief, injunctive relief, and attorney fees and

costs.

         F.     Count Fourteen: 42 U.S.C. § 1983—Arms Export Control Act

         304.   Defense Distributed & SAF incorporate the preceding paragraphs.

         305.   The Supremacy Clause of the Constitution of the United States provides that the

Constitution of the United States and the Laws of the United States which shall be made in

Pursuance thereof shall be the supreme Law of the Land. It applies to Grewal by virtue of Article

VI of the Constitution of the United States.

         306.   The federal government has exclusive authority to administer and enforce the

provisions of the AECA and ITAR. Pursuant to that authority, the federal government entered into

the Settlement Agreement with Plaintiffs and granted Plaintiffs a license to publish the Defense

Distributed I Files.

         307.   Grewal violated the AECA and ITAR by acting, under color of state law, to regulate

conduct that the federal government has expressly authorized pursuant to its authority under the

AECA and ITAR. Grewal therefore violated 42 U.S.C. § 1983 by acting, under color of state law,

to regulate Defense Distributed and SAF pursuant to state laws that are preempted by federal law.



                                               78
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 79 of 89




“[I]f an individual claims federal law immunizes [the plaintiff] from state regulation, the court may

issue an injunction upon finding the state regulatory actions preempted.” Armstrong v. Exceptional

Child Ctr., Inc., 135 S. Ct. 1378, 1384 (2015).

       308.      In this respect, Grewal’s conduct is preempted both facially and as applied to these

circumstances.

       309.      Grewal’s conduct proximately caused damages to Defense Distributed and SAF,

the persons they communicate with, and others. The damages include, but are not limited to, the

loss of immunity from preempted state regulation in the past and the substantial time and resources

expended in defense these rights.

       310.      Defense Distributed and SAF are therefore entitled to a judgment against the

Defendants awarding Defense Distributed and SAF declaratory relief and injunctive relief, and

attorney fees and costs.

       G.        Count Fifteen: 42 U.S.C. § 1983—Communications Decency Act

       311.      Defense Distributed & SAF incorporate the preceding paragraphs.

       312.      The Communications Decency Act, 47 U.S.C. § 230, immunizes service providers

for information originating with a third-party user of the service. Defense Distributed is a provider

and user of an “interactive computer service” within the meaning of 47 U.S.C. § 230 because it

operates an interactive online service at DEFCAD.com.

       313.      Senate Bill 2465 violates Defense Distributed’s rights under 47 U.S.C. § 230(c)(1)

because it treats them, providers of interactive computer services, as publishers or speakers of

information provided by another information content provider. Specifically, Senate Bill 2465 treats

Defense Distributed as a publishers or speaker because it makes it a crime to “distribute” the




                                              79
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 80 of 89




“information” at issue regardless of whether the information was “provided by another information

content provider.”

       314.    Senate Bill 2465 is a “State . . . law that is inconsistent with” § 230, in direct

violation of 47 U.S.C. § 230(e)(3).

       315.    In this respect, Defendant Grewal’s conduct is preempted both facially and as

applied to these circumstances.

       316.    Grewal’s conduct proximately caused damages to Defense Distributed and SAF,

the persons they communicate with, and others. The damages include, but are not limited to, the

loss of immunity from preempted state regulation in the past and the substantial time and resources

expended in defense these rights.

       317.    Defense Distributed and SAF are therefore entitled to a judgment against the

Defendants awarding Defense Distributed and SAF declaratory relief and injunctive relief, and

attorney fees and costs.

       H.      Count Sixteen: Tortious Interference with the Settlement Agreement

       318.    Defense Distributed & SAF incorporate the preceding paragraphs.

       319.    The Settlement Agreement is an existing, valid contract between the Defense

Distributed I Plaintiffs and the State Department.

       320.    The Defendants committed the tort of intentional interference with an existing

contract by willfully and intentionally engaging in conduct that made the State Department’s

performance of the Settlement Agreement burdensome, more difficult, and of less or no value to

the Defense Distributed I Plaintiffs. See, e.g., Restatement (Second) of Torts § 766 (1979);

Prudential Ins. Co. of Am. v. Fin. Review Services, Inc., 29 S.W.3d 74 (Tex. 2000).




                                            80
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 81 of 89




       321.    The Defendants’ conduct proximately caused Defense Distributed to suffer

substantial actual damages in excess of $75,000 per year.

       322.    Plaintiff Defense Distributed is therefore entitled to a judgment against the

Defendants awarding declaratory relief, injunctive relief, and attorney fees and costs.

       I.      Count Seventeen: Tortious Interference with Existing Contracts

       323.    Defense Distributed & SAF incorporate the preceding paragraphs.

       324.    Defense Distributed and DreamHost had an existing, valid contract for the

provision of internet security services regarding Defense Distributed’s website.

       325.    Defendant Gurbir Grewal committed the tort of intentional interference with an

existing contract by willfully and intentionally engaging in conduct that made the performance of

Defense Distributed’s contract with DreamHost burdensome, more difficult, and of less or no value

to Defense Distributed. See, e.g., Restatement (Second) of Torts § 766 (1979); Prudential Ins. Co.

of Am. v. Fin. Review Services, Inc., 29 S.W.3d 74 (Tex. 2000). Defendant Gurbir Grewal’s

conduct proximately caused Defense Distributed to suffer substantial actual damages in excess of

$75,000 per year.

       326.    Defense Distributed and Cloudflare, Inc. have an existing, valid contract for the

provision of internet security services regarding Defense Distributed’s website.

       327.    Defendant Gurbir Grewal committed the tort of intentional interference with an

existing contract by willfully and intentionally engaging in conduct that made the performance of

Defense Distributed’s contract with Cloudflare, Inc. burdensome, more difficult, and of less or no

value to Defense Distributed. See, e.g., Restatement (Second) of Torts § 766 (1979); Prudential

Ins. Co. of Am. v. Fin. Review Services, Inc., 29 S.W.3d 74 (Tex. 2000). Defendant Gurbir




                                            81
           Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 82 of 89




Grewal’s conduct proximately caused Defense Distributed to suffer substantial actual damages

substantial actual damages in excess of $75,000 per year.

           328.   Defense Distributed is therefore entitled to a judgment against Defendant Gurbir

Grewal awarding declaratory relief, injunctive relief, and attorney fees and costs.

IX.        Requests for Relief

           A.     Defense Distributed and SAF should prevail against the State Department.

           329.   Defense Distributed and SAF request a judgment in their favor as to all claims

against the State Department awarding them all relief they are entitled to.

           330.   Defense Distributed and SAF request a judgment against the State Department

declaring unlawful and setting aside the State Department’s disavowal of the license it had

originally issued to Defense Distributed and SAF in July 2018. Defense Distributed & SAF

request an injunction protecting Defense Distributed & SAF from such unlawful conduct in the

future—both on a preliminary basis while this action is pending and permanently. With respect to

this conduct, Defense Distributed & SAF request an award of nominal damages, punitive damages,

and actual damages proximately caused by this wrongdoing in an amount no less than five million

dollars.

           331.   Defense Distributed and SAF request a judgment against the State Department

declaring unlawful and setting aside the State Department’s disavowal of the temporary

modification it had originally issued to Defense Distributed and SAF in July 2018. Defense

Distributed & SAF request an injunction protecting Defense Distributed & SAF from such

unlawful conduct in the future—both on a preliminary basis while this action is pending and

permanently. With respect to this conduct, Defense Distributed & SAF request an award of




                                             82
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 83 of 89




nominal damages, punitive damages, and actual damages proximately caused by this wrongdoing

in an amount no less than five million dollars.

       332.    Defense Distributed and SAF request a judgment against the State Department

declaring unlawful the State Department’s refusal to issue a letter to Defense Distributed & SAF,

signed by the Deputy Assistant Secretary for Defense Trade Controls, advising that (1) Defense

Distributed I’s Published Files, Ghost Gunner Files, and CAD Files are approved for public release

(i.e., unlimited distribution ) in any form and are exempt from the export licensing requirements

of the ITAR because they satisfy the criteria of 22 C.F.R. § 125.4(b)(13), and (2) for the purposes

of 22 C.F.R. § 125.4(b)(13) the Department of State is the cognizant U.S. Government department

or agency, and the Directorate of Defense Trade Controls has delegated authority to issue the

approval. Defense Distributed & SAF request an injunction protecting Defense Distributed & SAF

from such unlawful conduct in the future—both on a preliminary basis while this action is pending

and permanently. With respect to this conduct, Defense Distributed & SAF request an award of

nominal damages, punitive damages, and actual damages proximately caused by this wrongdoing

in an amount no less than five million dollars.

       333.    Defense Distributed and SAF request a judgment against the State Department

declaring unlawful the State Department’s refusal to draft and to fully pursue, to the extent

authorized by law (including the Administrative Procedure Act), the publication in the Federal

Register of a notice of proposed rulemaking and final rule revising USML Category I to exclude

the technical data that was the subject of Defense Distributed I. Defense Distributed & SAF request

an injunction protecting Defense Distributed & SAF from such unlawful conduct in the future—

both on a preliminary basis while this action is pending and permanently. With respect to this

conduct, Defense Distributed & SAF request an award of nominal damages, punitive damages,



                                            83
           Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 84 of 89




and actual damages proximately caused by this wrongdoing in an amount no less than five million

dollars.

           334.   Defense Distributed and SAF request a judgment against the State Department

declaring unlawful the State Department’s refusal to announce, while the above-referenced final

rule is in development, a temporary modification, consistent with the International Traffic in Arms

Regulations (ITAR), 22 C.F.R. § 126.2, of USML Category I to exclude the technical data that

was the subject of Defense Distributed I. Defense Distributed & SAF request an injunction

protecting Defense Distributed & SAF from such unlawful conduct in the future—both on a

preliminary basis while this action is pending and permanently. With respect to this conduct,

Defense Distributed & SAF request an award of nominal damages, punitive damages, and actual

damages proximately caused by this wrongdoing in an amount no less than five million dollars.

           335.   Defense Distributed and SAF request a judgment against the State Department

declaring unlawful the State Department’s refusal to acknowledge and agree that the 2018

temporary modification of USML Category I permits any United States person, to include Defense

Distributed’s customers and SAF’s members, to access, discuss, use, reproduce, or otherwise

benefit from the technical data that is the subject of the Action, and that the 2018 License permits

any such person to access, discuss, use, reproduce or otherwise benefit from the Published Files,

Ghost Gunner Files, and CAD Files of Defense Distributed I. Defense Distributed & SAF request

an injunction protecting Defense Distributed & SAF from such unlawful conduct in the future—

both on a preliminary basis while this action is pending and permanently. With respect to this

conduct, Defense Distributed & SAF request an award of nominal damages, punitive damages,

and actual damages proximately caused by this wrongdoing in an amount no less than five million

dollars.



                                            84
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 85 of 89




       336.    Defense Distributed & SAF request an award against the State Department of costs,

including reasonable attorney fees, against the State Department.

       337.    Defense Distributed and SAF request any other relief against the State Department

to which they are entitled.

       B.      Defense Distributed and SAF should prevail against Grewal.

       338.    Defense Distributed and SAF request a judgment in their favor as to all claims

against Grewal awarding them all relief they are entitled to.

       339.    Defense Distributed and SAF request a judgment against Grewal declaring that

Grewal unconstitutionally abridged Defense Distributed and SAF’s First Amendment freedoms.

Defense Distributed & SAF request an injunction protecting Defense Distributed & SAF from

such unlawful conduct in the future—both on a preliminary basis while this action is pending and

permanently.

       340.    Defense Distributed and SAF request a judgment against Grewal declaring that

Grewal unconstitutionally infringed Defense Distributed and SAF’s Second Amendment rights.

Defense Distributed & SAF request an injunction protecting Defense Distributed & SAF from

such unlawful conduct in the future—both on a preliminary basis while this action is pending and

permanently.

       341.    Defense Distributed and SAF request a judgment against Grewal declaring that

Grewal unconstitutionally denied Defense Distributed and SAF the equal protection of the laws.

Defense Distributed & SAF request an injunction protecting Defense Distributed & SAF from

such unlawful conduct in the future—both on a preliminary basis while this action is pending and

permanently.




                                            85
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 86 of 89




       342.    Defense Distributed and SAF request a judgment against Grewal declaring that

Grewal unconstitutionally subjected Defense Distributed and SAF to a deprivation of liberty and

property without due process of law. Defense Distributed & SAF request an injunction protecting

Defense Distributed & SAF from such unlawful conduct in the future—both on a preliminary basis

while this action is pending and permanently.

       343.    Defense Distributed and SAF request a judgment against Grewal declaring that

Grewal unconstitutionally violated Defense Distributed and SAF’s dormant Commerce Clause

rights. Defense Distributed & SAF request an injunction protecting Defense Distributed & SAF

from such unlawful conduct in the future—both on a preliminary basis while this action is pending

and permanently.

       344.    Defense Distributed and SAF request a judgment against Grewal declaring that

federal law preempts and immunizes Defense Distributed and SAF from Grewal’s civil and

criminal censorship.   Defense Distributed & SAF request an injunction protecting Defense

Distributed & SAF from such unlawful conduct in the future—both on a preliminary basis while

this action is pending and permanently.

       345.    Defense Distributed and SAF request a judgment against Grewal declaring that

Grewal’s conduct constitutes tortious interference with the Settlement Agreement. Defense

Distributed & SAF request an injunction protecting Defense Distributed & SAF from such

unlawful conduct in the future—both on a preliminary basis while this action is pending and

permanently.

       346.    Defense Distributed and SAF request a judgment against Grewal declaring that

Grewal’s conduct constitutes tortious interference with the contracts between Defense Distributed

and DreamHost and Cloudflare, Inc. Defense Distributed & SAF request an injunction protecting



                                           86
         Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 87 of 89




Defense Distributed & SAF from such unlawful conduct in the future—both on a preliminary basis

while this action is pending and permanently.

        347.    Defense Distributed and SAF request an award against Grewal of costs, including

reasonable attorney fees and costs, pursuant to 42 U.S.C. § 1988.

        348.    Defense Distributed and SAF request any other relief against Grewal to which they

are entitled.




                                            87
Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 88 of 89




                                  Respectfully submitted,

                                  BECK REDDEN LLP
                                  By /s/ Chad Flores
                                  Chad Flores
                                  cflores@beckredden.com
                                  State Bar No. 24059759
                                  Daniel Nightingale
                                  dhammond@beckredden.com
                                  State Bar No. 24098886
                                  Hannah Roblyer
                                  hroblyer@beckredden.com
                                  State Bar No. 24106356
                                  1221 McKinney St., Suite 4500
                                  Houston, TX 77010
                                  (713) 951-3700 | (713) 952-3720 (fax)

                                  FARHANG & MEDCOFF
                                  Matthew Goldstein
                                  mgoldstein@farhangmedcoff.com
                                  D.C. Bar No. 975000
                                  4801 E. Broadway Blvd., Suite 311
                                  Tucson, AZ 85711
                                  (202) 550-0040 | (520) 790-5433 (fax)

                                  Josh Blackman
                                  joshblackman@gmail.com
                                  Texas Bar No. 24118169
                                  1303 San Jacinto Street
                                  Houston, TX 77002
                                  (202) 294-9003 | (713) 646-1766 (fax)

                                  Attorneys for Plaintiffs Defense Distributed
                                  and Second Amendment Foundation, Inc.




                           88
        Case 1:18-cv-00637-RP Document 117 Filed 11/10/20 Page 89 of 89




                                CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the above and foregoing document was served on
the following parties and/or counsel of record through a manner authorized by Federal Rule of
Civil Procedure 5(b) on November 10, 2020.


                                                    /s/ Chad Flores
                                                    Chad Flores




                                           89
